Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 1 of 72




                                                                    DATE FILED: May 29, 2019 2:55 PM

                                                                    CASE NUMBER: 2019CV30051
     DISTRICT COURT, PITILIN COUNTY,
     COLORADO
     506 East Main Street
     Aspen, CO 81611
     (970) 925-7635

     Plaintiff: G.A. RESORT CONDOMINIUM
     ASSOCIATION, INC., a Colorado Nonprofit
     Coi-poration

     vs.

     Defendants: ILG, LLC, a Delaware limited liability
     company; CHICAGO TITLE TIMESHARE LAND
                                                                      ~ COURT USE ONLY ",
     TRUST, INC., a Florida corporation, as Tt-ustee for HPC
     TRUST; GRAND ASPEN LODGING, LLC, a
     Delaware limited liability company; HPC
     DEVELOI'ER, LLC, a Delaware limited liability
                                                                             Case Number:
     company; HPC OWNERS' ASSOCIATION, INC., a
                                                                             2019CV30051
     Florida non-profit; HV GLOBAL GROUP, INC., a
                                                                                Div: 5
     Delaware coiporation; HV GLOBAL MARI{ETING
     CORPORATION, a Florida corporation; HYATT
     CORPORATION, a Delaware coi-poration; HYATT
                                                                    This case is NOT subject to the
     HOTELS CORPORATION, a Delaware corporation;
                                                                    simplified procedures for court
     HV GLOBAL NIANAGEMENT CORPORATION, a
                                                                    action under Rule 16.1 because
     Florida corporation; and 1VIARRIOTT VACATIONS
                                                                    the Claims in the action eYceed
     WORLDWIDE CORPORATION, a Delaware
                                                                              $100,000.00
     coiporation

     Corrected Caption

    Attot77eyS foY PlCllllt ff

    Tyler Meade, Esq. (rnotion . for pro hac vice foi-tlzcomirrg)
    Annie Decker, Esq. (inotioTa. for pro hac vice foi-thcomil?g)
    THE MEADE FIRM p.c.
    12 Funston Ave., Suite A
    San Francisco, CA 94129
    Telephone: (415) 724-9600
    Facsiinile: (415) 510-2544
    tylerL
         comeadefirin.com




                                                                                             EXHIBIT A-1
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 2 of 72




    G.A. Resoyt Condoirzi»izim Ass'n, Iiie. v. ILG, LLC, et al.
    Pitkin County District Court, Case No. 2019 CV 30051
    COiVIPLAINT AND JURY DEiVIAND
    Page 2 of 72


     Michael J. Reiser, Esq., #16161
     REISER LAW, P.C.
     1475 N. Broadway, Suite 300
     Walnut Creelc, California 94596
     Telephone: (925) 256-0400
     Facsimile: (925) 476-0304
     michael a;reiserlaw.com

     Matthew C. Ferguson, Esq., #25687
     Michelle K. Schindler, Esq., #48076
     THE MATTHEW C FERGUSON LAw FIRNI, P.C.
     119 South Spring, Suite 201
     Aspen, Colorado 81611
     Telephone: (970) 925-6288
     Facsimile: (970) 925-2273
     matt(cUmatthewfer<~usonlaw.com
     mschindler(d;matthewfer~lusonlaw.com


                                 COMPLAINT AND JURY DEMAND



           Plaintiff, G.A. Resort Condominium Association, Inc. ("Association"), a Colorado

    nonprofit corporation, by and through undersigned counsel, states and alleges as follows for its

    Complaint and Jury demand against Defendants:

                                                INTR®DUCTI®N

           1.      Plaintiff brings this lawsuit in response to Defendants' deliberate disinantling of

    both the Hyatt Grand Aspen fractional tiineshare prograin and the Hyatt Residence Club to which

    the Hyatt Grand Aspen belonged. Defendants did so to ~rab an opportunity to reap millions

    beyond the premium piices that Owners paid by shifting from a deed-based to a points-based

    timeshare program. That this shift required Defendants to breach fiduciary duties, violate
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 3 of 72




     G.A. Resoi•t CoJadomirlium Ass'rt, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
    COtYIPLAINT AND dURY I)EMAND
    Paige 3 of 72

    contractual obligations, and employ fi-audulent means did not deter them. Defendants proceeded

    anyway, raking in huge profits at the expense of Owners at the Hyatt Grand Aspen.

            2.      More than 560 Association members ("Owners") bought fractional timeshare

    interests ("fi•actionals") at the Hyatt Grand Aspen. Purchase of a fractional came with a deed and

    i-ibhts to two and half weeks a year at the Hyatt Grand Aspen, split into fiill and half weeks, not

    single-ni;hts. Indeed, single-night purchases were not pei-mitted. One of the weeks was fixed—

    in a particular unit at a pai-ticular time. Owners paid a premium for purchasing fi•actionals at the

    club, gainin~ access to a luxury propet-ty in the heart of Aspen and at the base of Aspen Mountain.

            3.      Buying a Hyatt Grand Aspen fi-actional also meant joining the Hyatt Residence

    Club network. The Hyatt Grand Aspen was a crown jewel ainonb the Hyatt Residence Club

    resorts. An internal exchange program allowed Owners to convert some of their time to stay at

    other Hyatt Residence Club resorts. A Resoi-t Agreement affiliated the Hyatt Grand Aspen with

    these other Hyatt Residence Club locations as a"component resort." Hyatt therefore convuiced

    Owners not only that they were buying a luxury fi•actional interest but also of the benefits inlierent

    in membership in a network of resorts. This nerivork was supposed to be both robust and

    expanding but ended up beinb complex to use and diminished by Defendants' wrongful conduct.

            4.      Three entities—the Hyatt Grand Aspen developer (Grand Aspen Lodging), the

    operator of the Hyatt Residence Club exchange program that was part of the initial offering

    (HVGG), and the management coinpany at the property (HV Global Management

    Corporation)—became the Association's and Owners' fiduciaries by virtue of their near complete

    control over Owners' separately deeded property interests. But rather than fulfilling their duty to

    operate the Hyatt Grand Aspen and the larger Hyatt Residence Club network for the benefit of
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 4 of 72




    G.A. Resor•t Coiidan.irriacM Ass 'ra, IT2C. v. ILG, LLC, et al.
    Pitkin County District Court, Case No. 2019 CV 30051
    CONIPLAINT AND JURY DEMAND
    Page 4 of 72

    Owners, these entities conspired with the other Defendants to abandon the offering they sold to

    Owners, and profit further at Owners' expense.

            5.      Most drainatically, in 2017, Defendants 1 extracted property from the Hyatt Grand

    Aspen and imposed a new, points-based program on the resoi-t and the other resorts in the Hyatt

    Residence Club. But tlus was not a typical pro~ram orchestratin~ exchan~es among resorts;

    Defendants created a one-sided an•angement that favored members of the new points-based

    program and allowed them to reap huge profits fi•om their breaches of fiduciary duties and other

    wrongful conduct. A so-called HPC Exchan~e Agreement, to which no Owner consented,

    allowed this new program, the Hyatt Residence Club Portfolio program ("Portfolio Club"),'- to

    exploit the Hyatt Grand Aspen and allow Portfolio Club points members to stay there at a much

    lower price point, and for as little as a single night. Defendants did not attempt to obtain consent

    because they knew that Plaintiff and Owners would refuse.3

            6.      As part of the scheme to unleash theu new Portfolio Club:

                    a.      Defendants conspired to keep about 20 percent of the fractionals at the

    Hyatt Grand Aspen unsold as developer inventory; then transferred those unsold fi•actionals,

    which fell into off-season spring and fall periods, into a ti•ust to be used by the Portfolio Club;

    and then stai-ted selling points arising fi•om those propei-ties as "Vacation Ownership Interests" to




    i All as defined below.
    '- This club is sometiines called in governing docuinents the HPC Trust Club, sometimes HPC
    Club, and sometimes the Hyatt Residence Club Poi-tfolio.
    ' As used herein, the term "Owners" does not include the 200 or so fractionals wrongfully
    transferred to a ti-ust as part of the Portfolio Club, or fractionals owned by Defendants or their
    officers, agents, or affiliated entities.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 5 of 72




    G.A. Resoi•t Concloinirtiufflz Ass'n, Inc. v. ILG, LLC, et al.
    Pitkin County District Coui-t, Case No. 2019 CV 30051
    CONIPLAINT AND .)(URY DEMAND
    Page 5 of 72

    Portfolio Club members, translating into an estimated $30 million profit made on the backs of

    Owners.

                    b.      Defendants stopped expanding and instead shi•ank the size of the Hyatt

    Residence Club in favor of selling points through the Portfolio Club. New resorts are designed

    primarily for points purchasers. Owners cannot boolc stays if they do not have the cuiTency of the

    day, which are points, and even with points it is challenging. They also have diminished access

    to intei-vals because Hyatt Residence Club fi•actionals are being transferred into the Portfolio Club

    through conversions into points, developers exercising rights of first refiisal on resales, transfers

    of developer-owned fi•actionals into the Poi-tfolio Trust, and foreclosures. These actions further

    reduce Owners' chances of reserving time at the Hyatt Residence Club resorts, including at the

    Hyatt Grand Aspen.

                    C.      Defendants lcept the number of points required to access Hyatt Grand

    Aspen lower than justified to entice individuals to buy into the Portfolio Club, while increasing

    points required to stay at sister clubs, and marketing the general opportunity to stay at the Hyatt

    Grand Aspen to Portfolio Club members.

           7.       Defendants' misconduct has substantially harmed Plaintiff and Owners. No

    rational buyer on the resale market would pay the premium prices that Owners paid when cheaper

    and more flexible access can be obtained through the Portfolio Club. Related harms include but

    are not limited to damage to the Hyatt Grand Aspen's reputation as a premier vacation location;

    loss of inventory that Owners previously used to reserve their float week periods; loss of

    inventory in the Residence Club network available for internal exchange; an increase in

    maintenance costs because of greater tui-nover and wear and tear; marlcet confusion; and a drying
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 6 of 72




    G.A. Resort Condoininium Ass 'n, Inc. i,. ILG, LLC, et al.
    Pitkin County District Coui-t, Case No. 2019 CV 30051
    COVIPLAINT AND JURY DEMAND
    Page 6 of 72

    up of the marketplace of potential buyers. Defendants placed Hyatt Grand Aspen fi•actionals into

    a ti-ust and subjected Owners and Plaintiff to the Poi-tfolio Club despite advance knowledge that

    doing so would cause these hai-ins.

            8.     Faced with less availability at their home_ resoi-ts and a diminished network of

    Hyatt Residence Club fractionals available for exchanges, many Residence Club members have,

    pursuant to the Portfolio Club sales and marketing program pushed by Defendants, converted

    their fractional purchases into Portfolio Club points, compounding the harm.

            9.     In short, the offering for which Owners paid premium prices is no longer viable.

            10.    In addition to various contractual and tort causes of action, Plaintiff brings this

    action for breach of fiduciary duty, constnictive fi-aud, aiding and abetting, unjust enriclunent,

    accounting, and statutoiy violations, including of the Colorado Organized Crime Control Act

    ("COCCA"). In addition, it would be inequitable to compel Plaintiff and Owners to remain bound

    to an ongoing contractual relationship with pai-ties that have repeatedly violated their contractual

    and fiduciary duties, have committed fraud, and have conspired against Owners. Therefore,

    Plaintiff requests declaratoiy relief severing any further relationship between Plaintiff and

    Defendants, including a judicial declaration that the Management Agreement, Resort Agreement,

    the transfer of unsold Hyatt Grand Aspen fractionals to the Portfolio Ti-ust, and the HPC

    Exchange Agreement (as it relates to the Hyatt Grand Aspen) are rescinded in their entirety,

    effective immediately.

                                          JUI2ISDICTION AND VENUE

           11.     This Coui-t has jurisdiction over the subject matter at issue because this is a civil

    action for damages and/or equitable relief Colo. Const. Art. VI, § 9(1). Jurisdiction also lies in
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 7 of 72




    G.A. Resor•t Condoin.inicinn A.ss 'n, Ihzc.   1%   ILG, LLC, et al.
    Pitkin County District Court, Case No. 2019 CV 30051
    CO)OPLA[NT AND JURY DEMAND
    Page 7 of 72

    this Court pursuant to C.R.S. § 13-1-124(a), (b) and (c) because this lawsuit arises from

    Defendants' transaction of business within Colorado and their commission of toi-tious acts within

    Colorado.

            12.      Venue is proper in this Court under C.R.C.P. 98(a) and (c)(1) and (5) because this

    action ai-ises from the sale of real property located in Pitkin County, Colorado; Plaintiff resides

    in the state; certain of Defendants can be found in the County; and certain of Defendants'

    wrongfiil and illegal conduct was committed in Pitkin County.

            13.      Jurisdiction and venue are proper in this court pursuant to the tei-ms of the unifoi-in

    Purchase Contract and the majority of other relevant agreements or instruments executed in

    connection therewith.

                                                             PAI2TIES

            A.       Plaintiff

            14.      Plaintiff G.A. Resort Condominium Association, Inc.                  ("Plaintiff' or

    "Association") is a Colorado nonprofit corporation. The Association was organized for the

    pui-pose of managing the condominium and timeshare ownership plan at the Hyatt Grand Aspen

    known as G.A. Resort Condominiums, in accordance with the Declaration of Condominium for

    G.A. Resort Condominiums ("Declaration"). Plaintiff brings this suit in its own name, but also

    seeks damages on behalf of Owners on some causes of action pursuant to C.R.S. § 38-33.3-302(1)

    of the Colorado Common Interest Ownership Act.

            B.      Defendants

            15.     Chicago Title Timeshare Land Ti-ust, Inc. ("Portfolio Trustee") is a Florida

    corporation with its principal place of business at 601 Riverside Avenue, Jacksonville, Florida
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 8 of 72




     G.A. Resoy-t Condoiyt.irriurii Ass'r7., Inc. v. ILG, LLC, et crl.
     Piticin County District Court, Case No. 2019 CV 30051
     COivIPLAINT AiYD .TURY DEI'VIAND
     Page 8 of 72

     32204. The Portfolio Ti-ustee is the tnistee for the HPC Ti-ust ("Portfolio Trust"), a Florida

     vacation club land trust created on June 15, 2017 to receive real property fi•om HPC Developer

     to be conveited to points sold in the Poi-tfolio Club. The Portfolio Trustee received Hyatt Grand

     Aspen fractionals by contribution deed fi•om HPC Developer in June 2017, as well as other real

     propei-ty that month and subsequently. The Portfolio Trustee holds legal and equitable title to

     property in the Portfolio Ti-ust for the use and benefit of the Portfolio Club Owners.

             16.      Defendant Grand Aspen Lodging, LLC (sometimes "Developer" or

     "Declarant") is a Delaware limited liability company with its principal place of business at 6262

     Sunset Drive, Miami, Florida 33143. Grand Aspen Lodging is the developer of the Hyatt Grand

     Aspen and a wholly owned subsidiary of Grand Aspen Holdings. Hyatt Grand Aspen was wholly

     owned by Hyatt (through various subsidiaries such as Grand Aspen Lodging) until ILG acquired

     Hyatt's vacation ownership operations in 2014.

             17.     Defendant HPC Developer, LLC ("HPC Developer") is a Delaware limited

     liability company with a principal place of business at 9002 San Marco Court, Orlando, Florida

.. 32819. HPC Developer is a wholly owned subsidiary of S.O.I. Acquisition Corp., itself a wholly

     owned subsidiary of ILG, LLC. HPC Developer purchased 414 biennial fractionals through a

     Special Warranty Deed fi-om Grand Aspen Lodging and transferred them to the Portfolio Ti-ustee

     in June 2017. HPC Developer created the operating plan for the Portfolio Club.

             18.     Defendant HPC Owners' Association, Inc. ("Portfolio Association"), is a Florida

     not-for-profit organization incorporated on June 15, 2017, located at 9002 San Marco Court,

     Orlando, FL 32819. The Portfolio Association signed the Declaration and the HPC Exchange

     Agreement that implements the Portfolio Club at the Hyatt Grand Aspen. ILG created the
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 9 of 72




    G.A. Resot-t Condoni.inizun Ass'n, Ine. i,. ILG, LLC, et crl.
    Pitkin County District Court, Case No. 2019 CV 30051
    CONIPLAINT AND .TURY I)ENIAND
    Page 9 of 72

    Portfolio Association as the entity responsible for managing and operating tlie new Portfolio Club

    and properties put into the Poi-tfolio Ti-ust for use in that Club; the Portfolio Association assigned

    those duties to HV Global Management.

            19.     Defendant HV Global Group, Inc. ("HVGG") is a Delaware corporation, with a

    principal place of business at 6262 Sunset Drive, Miami, Floi-ida 33143. The sole shareholder of

    HVGG is HTS-BC, LLC, a Delaware limited liability coinpany, which is a wholly-owned

    subsidiary of S.O.I. Acquisition Corp. HVGG independently owns and manages the Hyatt

    Residence Club and, as of 2017, the HPC Exchange Program, which implements the Portfolio

    Club at resorts such as Hyatt Grand Aspen. HVGG uses the Hyatt Vacation Ownership name and

    other Hyatt names and marks under license from an affiliate of Hyatt Hotels Corporation.

    Following Marriott Vacation Worldwide's acquisition of ILG in 2018, HVGG became an indirect

    subsidiary of Marriott. HVGG was foi-inerly known as Hyatt Residential Group, Inc. which in

    turn was foi-inerly known as Hyatt Vacation Ownership, Inc. ("HVOI"). HVOI was a party to

    agreements relevant to the original purchases of Hyatt Grand Aspen fractionals, such as a contract

    with the Association in 2005 called the Hyatt Vacation Club Resort Agreement.

           20.      Defendant Hyatt Corporation, a Delaware coiporation, has its principal offices

    at 150 N. Riverside Plaza, Chicago, Illinois 60606. Hyatt Corporation is a subsidiary of Hyatt

    Hotels Coi-poration. Hyatt Coiporation, Hyatt Hotels Coiporation, and their vai-ious subsidiaries

    before the 2014 ILG acquisition are collectively referred to herein as "Hyatt."

           21.      Defendant Hyatt Hotels Corporation, a Delaware coi-poration, foi-merly known

    as Global Hyatt Coiporation, has its principal executive offices at 150 North Riverside Plaza, 8th

    Floor, Chicago, Illinois 60606. Hyatt Hotels Corporation has a portfolio of 14 premier brands; an
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 10 of 72




     G.A. RL'SOYt   Co11Clo1?II11111111 ASS'rl,   Iiic. v. ILG, LLC, et rll.
     Pitkin County District Court, Case No. 2019 CV 30051
     COi'VIPLAINT AND JURv I)CiYIAND
     Page 10 of 72

     affiliate of Hyatt Hotels Corporation licenses the Hyatt names and marks to HVGG, which owns

     and manages the Hyatt Residence Club and the Portfolio Club. As of June 2018, the Corporation's

     portfolio included more than 750 properties in more than 55 countries. A company forni 10-K

     SEC filing for fiscal year 2013 lists Aspen as a"key location."

            22.        Defendant HV Global Management Corporation ("Management Company") is

     a Florida coiporation and has its principal place of business at 6262 Sunset Drive, Miami, Florida

     33143. The Management Company manages and operates the Hyatt Grand Aspen property

     tlll'ough a management contract with the Association that has been in place since the project's

     inception. The Management Company also manages and operates the Poi-tfolio Club. The

     Management Company was known as the Hyatt Residential Management Corporation between

     March 2011 and October 2014, and before as the Hyatt Vacation Management Corporation

     (sometimes called "HVMC"). The Management Company is a wholly-owned subsidiaiy of S.O.I.

     Acquisitions.

            23.        Defendant HV Global Marlceting Coiporation ("HV Global Marketing"), until

     2014 known as Hyatt Residential Marketing Coiporation and also known as Key West Vacation

     Marketing Company, provides hotel and resort marketing services. HV Global Marketing is a

     Florida coiporation with its principal place of business at 6262 Sunset Drive, Miami, Floi-ida,

     33143. HV Global Marlceting operates as a subsidiaiy of HVGG. It was founded in 1993.

            24.       Defendant ILG, LLC ("ILG") is a Delaware limited liability company with its

     principal place of business at 6262 Sunset Drive, Miami, Florida 33143. The acronym ILG stands

     for Intei-val Leisure Group. Along with its parent company, subsidiaries and affiliates, ILG, when

     in the foi-m of ILG, Inc. (which status was withdrawn in November 2018), acquired the Hyatt
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 11 of 72




     G.A. ReSot't   C0T1LIo1nU9111f11   ASS 'ra, Iiac.   1%   ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAIVT AND JURY DCMAND
     Page 11 of 72

     Residential Group (cui-rently known as HVGG) in October 2014. Defendant Maniott Vacations

     Worldwide acquired ILG in 2018.

             25.       Defendant Marriott Vacations Worldwide Coi-poration ("Marriott"), is a publicly

     traded Delaware coiporation with its principal place of business at 6649 Westwood Boulevard,

     Suite 500, Orlando, Florida 32821. Mai-riott is a global vacation company that offers vacation

     ownership, exchange, rental, and resort and property management, along with related businesses,

     products and sei-vices. Marriott is the parent and/or an affiliate company of the other Defendants.

     Man-iott bought ILG for $4.7 billion in 2018. Mai7•iott now owns, for example, HVGG (tluough

     ILG), Grand Aspen Holding, Grand Aspen Lodging, HPC Developer, Interval Acquisition

     Coiporation, the Management Company, and the Poi-tfolio Association.

             26.      Collectively, these entities are sometimes referred to as "Defendants."

             C.       Members of the COCCA Enterprise Not Named as Defendants

             27.      Grand Aspen Holdings, LLC ("Grand Aspen Holdings") is a Delaware limited

     liability company with its headquarters at 6262 Sunset Drive, Miami, Florida 33143. Grand

     Aspen Holdings is a development company and a wholly owned subsidiary of S.O.I. Acquisition

     Corp., and the sole member of Grand Aspen Lodging, LLC. At one point, Grand Aspen Holdings

     had four members—including Grand Aspen Affiliates and HTS-Aspen, LLC. HTS-Aspen is an

     indirect wholly owned subsidiary of Defendant Hyatt Hotels Coi-poration. In 2012, Hyatt bought

     out the other partners holding interests in the fi-actionals.

             28.      H Group Holding, Inc. ("H Group") was a Delaware holding company that had

     its principal place of business at 71 S. Wacker Dr., Suite 4700, Chicago, .Illinois 60606. H Group
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 12 of 72




     G.A. Resoyt Condonainiufn Ass'ft, Inc. i,. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAIVT AND .)(URY DEi~IAND
     Page 12 of 72

     owned the Hyatt Coi-poration. H Group Holding's registration with the Illinois Secretary of State

     was withdrawn in October 2010.

              29.    Hyatt Vacation Ownership ("HVO") was registered as a business in 2014 in

     Colorado. On the Colorado Secretary of State website, HV Global Management Coiporation and

     Marketing Corporation are listed as the Registrant/True Name for HVO.

              30.    S.O.I. Acquisition Coiporation ("S.O.I. Acquisition") is a Florida coi-poration and

     was incoiporated in 2014 and has its principal place of business at 6262 Sunset Drive, Miami,

     Florida 33143. S.O.I. Acquisition is a subsidiary of Intei-val Acquisition Coip.

              31.    Interval Acquisition Corp. is a Delaware corporation with its principal place of

     business at 6262 Sunset Drive, Miami, Florida 33143, and is a wholly owned subsidiary of ILG.

              32.    Collectively, Defendants and these non-party entities are sometimes called the

     "COCCA Enterprise."

                                           GENERAI. ALLEGATIONS

              33.    As soon as the Hyatt Grand Aspen launchecl in 2005, fractionals began selling at

     a rapid clip. More than 560 purchasers acquired more than 850 fractionals, mostly in the first few

     years.

              34.    Owners were sold on the chance to own luxury real estate in the highly desirable

     city of Aspen, Colorado, at the base of Aspen Mountain. A leather-bound marketing book for the

     Hyatt Grand Aspen waxed poetic about the exclusive, high-end, homelike nature of the property:

     "And now, Hyatt invites you to make Aspen your second home with an elegant fractional

     ownership residence located right in the heart of the city." Various amenities were touted as
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 13 of 72




     G.A. Resoy-t Condominitcrn Ass'n, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND JURY I)ENIAND
     Page 13 of 72

     well—from an outdoor pool and hot tubs to a skating rink and plans for a bar and lounge in the

     common area.

             35.    Fractionals were available in undivided 1%20th fee ownership increments. These

     interests gave the right to one fixed week in a dedicated unit, plus the right to reserve a full float

     week and a split float week, adding up to about 10 float days. Each fractional therefore gave

     rights to fewer than thi•ee weeks a year, yet the early purchasers paid top dollar to obtain what

     they thought were secure rights to use and enjoy the Hyatt Grand Aspen.4 The amount paid

     generally reflected which fixed week was acquired, as some were far more desirable than others,

     and the nuniber of bedrooms, which ranged anywhere from one to four. Near the upper limit, on

     December 1, 2005,5 an Owner purchased a fi•actional for $412,000 with a dedicated week starting

     in mid-Febi-uary. Another Owner purchased two sequential fractionals at the end of the year for

     $498,950 each. Prices stayed high with initial resales. For example, one Owner paid an original

     purchaser more than a million dollars in March 2006 for two sequential fixed weelcs.




     4 See, e.g., the Special Wan-anty Deed provided to purchasers (stating that each purchaser was
     obtaining an undivided 1/20 fee ownership interest per fi•actional, "pei-petual use" of the particular
     unit for the particular week purchased, plus a floating week and a floating split week); Purchase
     Contract (same); Declaration § 12.16(b) (explaining the right to float weeks); icl. § 1.5, 15.1 (noting
     that the provisions of the Declaration are sei-vitudes running with the land); Resort Agreement §
     4.4, 4.6 (promising that Owners would enjoy the rights to their interests in accordance with the
     deed, the Resort and Club Documents, and applicable law).
     5A  first large group of deeds was signed more than two weeks before the Declaration was
     recorded on December 19, 2005. Hyatt's Lisa Trosset signed deeds on behalf of the Developer,
     Grand Aspen Lodging—and continued to sign documents for Defendants over the years while
     serving on the board of directors of the Hyatt Grand Aspen, as alleged herein.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 14 of 72




     G.A.   ReSOi't C011dOTyd1Y11111T1   ASS 'fl, Inc. v. ILG, LLC,   et   al.
     Pitkin County District Coui-t, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEMAND
     Page 14 of 72

              36.      Despite strong initial sales, the Developer held onto approximately 20 percent of

     the residential fi•actionals—more than 200 fractionals out of the 1060 available—and all of its ten

     commercial units.

              37.      Along with the 53 residential units to be sold in these 1/20th fractionals,6 the Hyatt

     Grand Aspen had conullercial units. The Declaration provided to the Owners in the original

     Public Offering Statement only mentioned a single commercial unit, not the 10 listed in the later

     recorded Declaration. Ex. A(original Hyatt Grand Aspen Public Offering Statement). The

     Management Company operates in a portion of the coinmercial units, and Defendants own all of

     them.

              38.      Buying a fractional at the Hyatt Grand Aspen translated into various vacation

     opportunities—from being able to exchange time with the other Hyatt Residence Club resoi-ts

     around the country; taking advantage of an external program called Interval International; and

     converting fractionals into points tlu•ough the `Vorld of Hyatt Program (foi-merly called the Gold

     Passport Program).

              39.      However, Owners were led to believe that their offering would not be materially

     changed, including by a new timeshare plan being merged with their own. The govei•ning

     documents discussed a single timeshare program at the Hyatt Grand Aspen. The purchase

     contracts contained an implied covenant of good faith and fair dealing that the seller would sell

     a sufficient number of fi•actionals to malce the offering viable, and would not act in a manner so




     6
     The Developer also convet-ted larger residential units into smaller ones, increasing the number
    of units fi•om the original 50 to 53.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 15 of 72




     G.A. Resoy-t Condorninicann Ass 'ra, Iiic. i% ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINdPLAINT AND JURv DEiVIAND
     Page 11 5 of 72

     as to undermine the essential benefits of the contract, such as by transferring its unsold fractionals

     to a land ti-ust for use by others who paid far less for the privilege of use.

             A.        l)efendants Created the Portfolio Club and Imposed It on the Ilyatt Grand
                       Aspen

             40.       ILG acquired the Hyatt Residence Club and the Developer's inventory of more than

     200 unsold fi-actionals as part of a$190 million deal with Hyatt in October 2014.' On information

     and belief, in the months leading up to this acquisition, ILG persuaded Hyatt not to sell this unsold

     inventory because ILG wanted unsold fi•actional inventory that it could transfer to a land trust and

     use to sell points.

             41.       ILG valued the Hyatt Grand Aspen fractionals not only as a place to send members

     of a new points-based program but also because they would provide a so-called "halo" effect for

     any new program. The halo effect means that dangling the possibility of staying at the luxurious

     Hyatt Grand Aspen would allow the points program to sell more points to more members and at

     higher prices.

             42.       While both Hyatt and ILG promised that after the acquisition "owners will continue

    to receive all privileges currently associated with their membership," ILG's priority was clear:

    points-based profit through the Portfolio Club. An ILG staffing announcement in 2016, for

    example, described the Hyatt Residence Club as "a flexible points-based program with more than

    30,000 members who have access to 16 HRC resorts," not even mentioning the fractional owners.




    7An ILG subsidiaiy, S.O.I. Acquisitions, obtained an exclusive license to use the Hyatt brand in
    connection with the shared ownership business.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 16 of 72




     G.A. Resort Condom.initunn Ass'n, Inc. i,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COtMPLAINT AND ,TURY DEINIAND
     Page 15 of 72

            43.      As with Hyatt before it, ILG made no real effort to sell the remaining developer

     fractionals. Indeed, on inforniation and belief, both Hyatt and ILG actively thwarted efforts by

     brokers to sell fractionals, even those whom they had hired and who had a sales space at the Hyatt

     Grand Aspen. A business center now occupies the former sales space at the Hyatt Grand Aspen.

     Owners also were thwarted for a long time by Defendants from using a website that a Hyatt Grand

     Aspen fi•actional owner designed to allow them to seek additional time fi•om, or swap fractionals

     with or rent fractionals to other Aspen Owners. Defendants did not want Owners to have this

     independence.

            44.      ILG's next step was designing and implementing the Portfolio Club—the new,

     points-based program that was foisted onto the Residence Club resorts. This plot proceeded in

     several steps, along with the roll-out of new agreements, documents, and entities.

                     1.     The Portfolio C'lzrb ®ffering Plan and Related Docicnients

            45.      The operating document for the Portfolio Club and its exchange programs, called

     the HPC Vacation Ownership Plan Ownership Infonnation ("HPC Plan"), runs 358 pages, with

_    various parts, and is nearly incomprehensible without substantial sct-utiny and background

     knowledge about how timeshares work. A version of this document dated April 2018 was

     eventually provided, on demand, at the end of 2018 to an independent member of the Hyatt Grand

     Aspen board of directors.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 17 of 72




     G.A. ReSoi't ConClOinin12ln1 ASS'n, Iiic. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAINT AND .TURY DGMAND
     Page 17 of 72

             46.     This massive document includes an HPC Vacation Ownership Plan Multisite Public

     Offering Statement, which was almost 50 pages and had almost 150 pages of exhibits;s a

     management agreement for the HPC Vacation Ownership Plan, through which the Trust

     Association assigned its duties to HV Global Management; an HVGG Exchange Program

     Disclosure Guide; and a Club to Club Exchange Agreement (the "HPC Exchange Agreement"),

     which is the document that affiliated the HPC Vacation Ownership Plan with the Hyatt Residence

     Club network, including the Hyatt Grand Aspen. Ex. B(HPC Public Offering Statement).

            47.      Members of the Poi-tfolio Club receive a deed conveying a Vacation Ownership

     Interest in a Trust Association. Unlike at the Hyatt Grand Aspen, these meinbers do not directly

     own a specific interest in any single unit; instead, they joined a multisite timeshare plan. An HPC

     Vacation Ownership Plan Colorado Disclosure Statement that HPC Developer submitted to

     Colorado in 2017 explained some of the mechanics, describing the alchemy of committing

     properties into the trust and einerging with interests that gave use rights in the property and

     ownership in a trust association. Ex. C(HPC Developer Colorado Disclosure Document). The

     document also noted that exchanges with the Hyatt Residence Club would be "based on a



     s To give a sense of the complexity, Exhibit 1 to the offei-ing statement was the HPC Vacation
     Trust Agreement, which had, as its own exhibits, the Articles of Incorporation of HPC Owners
     Association, Inc., the Bylaws for the HPC Owners Association, Inc., the Declaration of Vacation
     Ownership Plan for HPC Club, and the Ti-ustee Fee Coinpensation Schedule. Exhibit 2 was the
     "Resei-vation Rules and Regulations for the HPC Club Vacation Ownership Plan," which had, as
     its own exhibits, a Club Fee and Transaction Fee Chart and a Membership Tier Level Chart.
     Exhibit 3 was a Ti-ust Association Multisite Timeshare Plan Budget. Exhibit 4 was a Receipt for
     Timeshare Documents. Exhibit 5 was a Description of Exhibits Not Delivered to Purchasers.
     Exhibit 6 was the Rules and Regulations of the HPC Vacation Ownership Plan. Exhibit 7 was a
     Tabular Description of Component Sites. Finally, Exhibit 8 was a Tabular Description of
     Component Site Recreational Facilities.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 18 of 72




     G.A. Resor•t Condorytiniutn Ass 'ra, hzC. l,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CO.,MPLAINT AND JURY DEIN'IAND
     Page 18 of 72

     conversion ratio that establishes the number of HPC Points as compared to the number of Hyatt

     Residence Club Points ... which conversion ratio is detei-mined by HVGG in its sole discretion. .

     .. There are no other limitations based on seasonality, unit size or levels of occupancy."

             48.     Owners of Vacation Ownership interests pay annual assessments and club dues.

             49.     The Public Offering Statement contained in the HPC Plan makes clear that HVGG

     had the power to i-un the new resei-vation system and decide how Residence Club members'

     interests can be convei-ted into points to be used in the plan.

             50.     The HPC Exchange Agreement included in the HPC Plan was dated June 15, 2017.

     Through this document, HVGG, as program manager of the Hyatt Residence Club, entered into an

     agreement with the new entity initially managing the Pot-tfolio Club, the Portfolio Association

     (HPC Owners' Association). The HPC Exchange Agreement establishes ground niles for

     managing the relationships between these programs.

             51.     The HPC Exchange Agreement gives, for example, Portfolio Club members rights

     to Portfolio Ti-ust inventory at Hyatt Residence Club propei-ties—including for stays as shoi-t as a

     single night. Under this agreement, an Owner who is also a member of the Portfolio Club may

     convei-t his or her fi•actionals into Pot-tfolio Club points for a given year—but HVGG decides who

     is eligible to do so. Pursuant to this agreement, HVGG also coordinates the inventory shared by

     the clubs, in essence thwarting original Hyatt Grand Aspen legacy owners from reserving prime

     interval usage dates.

            52.     The HPC Exchange Agreement permits Portfolio Club members to convert their

     points into so-called legacy points and to use those points to resei-ve time in the Hyatt Grand Aspen

     float week periods that previously had only been available to Hyatt Residence Club members.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 19 of 72




     G.A. Resor•t Condom.inizun Ass'ra, Inc. i,. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND dURY DEIvIAND
     Page 19 of 72

             53.     The Management Agreement was also dated June 15, 2017, that transferred the

     HPC Owners' Association's duties to manage the Portfolio Club to HV Global Management—

     the same management company supposedly managing the Hyatt Grand Aspen in good faith.

                     2.      The Transfer of 20 Pei-cent of'Hyatt Gi-and Aspen's Frnctionals into the
                             Portfolio Triist Dedicatetl to the PoYtfolio Club

            54.      In 2017, ILG took fonnal steps to force the merger of the Portfolio Club with the

     Hyatt Residence Club, and the Hyatt Grand Aspen in particular. With no press release or otlier

     notice, ILG entered into a series of contracts that prop up the Portfolio Club by exploiting Hyatt

     Grand Aspen fractionals. These documents included a trust agreement, a Declaration, and a deed

     of sale excising the Developer's fractionals fi•om Hyatt Grand Aspen.

            55.      On June 15, 2017, the Portfolio Trust and HPC Owners' Association entered into

     an HPC Ti-ust Agreement, recorded on June 23, 2017, that established the Trust. They

     simultaneously recorded a Declaration.

            56.      That same day, the Developer sold its inventory of Hyatt Grand Aspen fractionals

     to another ILG subsidiary, the HPC Developer, for $10,003,854.

            57.      Lisa Trosset, a Hyatt and ILG executive, was on the Association board at the tiine

     owing a fiduciaiy duty to the Board and the Owners. She signed the Special Warranty Deed on the

     Developer's behalf and many other documents relating to the creation of the Trust, HPC

     Developer, and the transfers.9 Incredibly, Trosset never advised the other Association board

     members or Owners about this act, the Portfolio Club, or the use of the Hyatt Grand Aspen


     9 For example, she signed and submitted an Application for Initial Registration and Certification
     as a Subdivision Developer (for the Year 2017) for HPC Developer, to the Colorado Depai-tment
     of Regulatory Agencies in order to operate the Vacation Ownership Plan.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 20 of 72




     G.A. Resot•t Corzdoininictnn Ass 'n, Inc. i,. ILG, LLC, et cal.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND ,TURY I9EYIAlVD
     Page 20 of 72

     fractionals in that program. None of the Board minutes from this or any other period mention the

     developer intervals being transfei-red, the creation of the Portfolio Ti-ust, or the rollout of the

     Portfolio Club and the affiliation of it with the Residence Club tlu-ough the HPC Exchange

     Agreement.

             58.     Soon after, at the end of June 2017, the HPC Developer laid the contractual

     groundwork for the new points-based Portfolio Club, including by placing those Hyatt Grand

     Aspen fi•actionals into the Poi-tfolio Trust through a conti-ibution deed. Ex. H(Contribution Deed).

     Defendants converted the Hyatt Grand Aspen fractionals fi•om 1/20"' fee ownership interests into

     1/40"' fee ownership interests, increasing them from 207 to 414 fi•actionals because the latter was

     better suited to the new Portfolio Club.

             59.     On June 30, 2017, through a"Ti-ust Developer's Notice of Addition and Notice of

     Activation of Ti-ust Property to HPC Trust (Grand Aspen-Timeshare Interests)," the HPC

     Developer effectuated the conti-ibution of the Aspen fractionals to the Poi-tfolio Trust and

     "activated" them for use by the Vacation Ownership Plan.10 Ex. I(HPC Developer records, p. 84).

             60.     Through these steps, ILG gained 2,075,900 points fi•om the Grand Aspen Hyatt

     fi•actionals to sell tlu•ough the Portfolio Club.

             61.     These 207—now 414—fractionals constituted a substantial portion of the property

     at the Hyatt Grand Aspen and are now dedicated to the use of thousands of Poi-tfolio Club points

     members.




    '° The Portfolio Club's multisite offering statement required this step; without it, the properties
    in the trust that had not yet been activated were not yet part of the Portfolio Club.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 21 of 72




     G.A. Resor•t Corrdoiyr.irrium Ass 'rz, Irtc. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAINT AND dURY DE'IVIAND
     Page 21 of 72

              62.     Ten additional sets of intervals, primarily in Florida and Texas, that had been

     contributed to the Portfolio Trust were "activated" on the same day as the Hyatt Grand Aspen

     fractionals. Trosset signed all of the conveyances into the Poi-tfolio Trust that year as Vice

     President of HPC Developer—acyain, while serving simultaneously on the Hyatt Grand Aspen

     board.

              63.     Despite all this activity, based on months or years of planning, no notice was ZD
                                                                                                      given

     to Hyatt Grand Aspen Owners oi• the Association.

                      3.      Revised Hycrtt Residence Cltrb Riiles

              64.     In early 2017, HVGG revised and released a new version of the Hyatt Residence

     Club Rules and Regulations ("2017 Club Rules"). Ex. D(2017 Club Rules). The Club Rules

     provide specific rules and regulations for the Residence Club program as a whole. A version had

     been included in the Public Offering Statement that Owners who bought from the Developer

     received, and perhaps other purchasers as well. See original Hyatt Grand Aspen Public Offerino,

     Statement. The email providing the 2017 revisions fi-om the Hyatt Residence Club merely stated:

     "2017 Club Rules Now Available! As we head into 2017, we are pleased to provide you with the

     2017 Hyatt Residence Club Rules along with updated Resoi-t Seasons Calendar and Club Points

     Charts." An Owner asked HVGG what changes had been made and was told that merely the points

     system at two other resorts had been affected

              65.    Despite that upbeat, single-line email, which lulled and mislead Owners into

     thinking that nothing had changed, and certainly nothin~ meaningful, the 2017 version

     dramatically chan;ed the document. The 2017 Club Rules:
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 22 of 72




     G.A. Resor•t CorTdoi7ainicirn Ass'n, Iitc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEIVIAND
     Page 22 of 72

                     a.      Buried an announcement of the imposition of the new Portfolio Club on

     pages 24 to 25 of the 28-page single-spaced document, calling it the "Hyatt Residence Club

     External Exchange Program." § 5.2. 11

                     b.      Materially expanded HVGG's powers to associate the Club with other

     vacation ownership plans, basically and unlawfully pulporting to give carte blanche pei-mission

     for the merger of the Portfolio Club with the Residence Club. § 5.2(b).

                     C.      Declared that the "[Portfolio] Association, HVGG, and their respective

     subsidiaries and affiliates are separate and distinct entities," and puipot-ted to limit responsibility

     for representations about the fate of the Residence Club "to those made in written materials

     furnished by Hyatt Residence Club." Icl. § 5.2(b).

                     d.      Placed additional complex restrictions on Owners' ability to resei-ve float

     weeks during cei-tain time periods. See § 3.2(a)-(c)(2). At the same time, the 2017 Club Rules gave

     HVGG new powers over reservations, including to obtain priority for itself on request lists and

     waitlists, to the detriment of Owners and others. See § 5.3(c).

                     4.      Belaterl Developer "Approval" of the Portfolio Clcab Havin; GYczbbed
                             Hyatt Gi-and Aspen Ff•actionals

            66.      More than a year later, the Developer acted to retroactively "approve" the HPC

     Developer's addition of Hyatt Grand Aspen fi•actionals into the Portfolio Club. This insti-ument

     was recorded on September 20, 2018. Ex. E(HPC Developer Approval).



     11 The use of the tenn "external" to describe the merger seems unique to this document.
     Defendants possibly included it in this document to try to twist the new program into conformity
     with the pennission granted in the governing documents to add "external exchange programs" to
     the Residence Club.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 23 of 72




     G.A. Resoyt Condol7ainitcn Ass'n, Illc, l,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND.TURY DEIvIAND
     Page 23 of 72

             67.     The version of the Hyatt Grand Aspen Declaration that the Developer included in

     the Public Offering Statement as part of the purchase documents was dated 2004. Yet, as part of

     this 2018 approval, the Developer invoked a paragraph that had been inserted into Declaration

     revised and recorded in 2005 without Owners' knowledge. Ex. F(2005 Recorded Hyatt Grand

     Aspen Declaration). The Developer did not provide the revised and recorded Declaration, which

     contained additional meaningful changes, to many purchasers after it was recorded.

             68.     The new paragraph added to Article XVIII of the recorded Declaration begins with

     what appears to be protective language favorable to Plaintiff and Owners, but then puiports to

     open the door to significant changes made or approved by the Developer (Grand Aspen Lodging).

     It i•eads as follows:

             No timeshare plans, fractional plans, exchange programs or clubs, or travel or vacation
             clubs comprised of a trust, corporation, cooperative, limited liability company,
             partnership, equity plan, non-equity plan, membership program, or any such other similar
             programs, stnictures, schemes, devices or plans of any kind (a) shall be cr•ecrted,
             estcrblished opef•ated or inaintclined vvitli respect to the Property or the Tinzeshare
             Interests, (b) shall acqttire or acconunodate the Units or Tinzeshare Iraterests, and (c) shall
             be pei-mitted to incorporcrte a Tinzeshcrre Interest into such entity, program, structure,
             sclieme, device or plan, except by the Decicarant or except with the prior N;ritten
             airthorization fi-oni tlze Declarant, which authorization may be given or withheld in the
             Declarant's sole and absolute discretion, cand x-hich ccaitliori.-ntion shall be evidenced by
             a tirritten instritrn.ent execzrted by the Declarcrnt, r•ecorded in tlhe Records, cund containing
             a reference to this Declarcrtion and this section. [Emphases added]

             69.     Even if bindingsee the Fifth Cause of Action infi-a—this provision does not aid

     Defendants, because the 2018 retroactive Developer "approval" itself was ineffective, occun-ing

     long after the fractionals were "activated" in June 2017 to be used by the Poi-tfolio Club.

             70.     Additionally, the new paragraph does not provide authority for the transfer of the

     intervals or for imposing a new program on the property. Instead, the paragraph merely requires
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 24 of 72




     G.A. Resoi't Co11C1o1111T11lI7lY ASs' rl, ILlc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEivIAVD
     Page 24 of 72

     that, if such authority exists, and if a new program sought to absorb Hyatt Grand Aspen interests,

     the Developer would have to give its approval. In other words, this paragraph merely specifies a

     final step of Developer approval, all other requirements being satisfied, ensuring that the

     Developer had proprietary control over the uses of the propei-ty.

             71.      Finally, the Developer's 2018 "approval" did not seek to authorize the second step

     in Defendants' June 2017 scheme relating to the Hyatt Grand Aspen, which was the HPC

     Developer's transfer of the Hyatt Grand Aspen fractionals into the Portfolio Trust by contribution

     deed. (The Developer took the first step when it sold its Hyatt Grand Aspen fractionals to the

     HPC Developer.) Instead, the Developer only "approved" the third step: the inclusion of the Hyatt

     Grand Aspen fractionals, already in the Portfolio Ti-ust, into the Portfolio Club program. The

     added paragraph in Article XVIJI of the recorded Declaration, however, clearly required the

     Developer to specifically authorize the second step contributinc, the fractionals to the Portfolio

     Ttust. It stated that: "No ... plans of any kind . ..(b) shclll acqllii•e ... the ... Tinzeshai•e Interests,

     ... except by the Declarant or except with the pi-ioi• written authorization fi-om the Declarant ...

     "(emphases added). Neither of those conditions was met. Therefore, HPC Developer's June

     2017 transfer of fractionals to the Portfolio Ti-ust throu;h the contribution deed was never

     pr•operly authorized.

             72.      In combination with and in addition to the other allegations made herein, this

     invalidity requires an injunction prohibitin~ the Portfolio Club fi-om using its Hyatt Grand Aspen

     fi-actionals and requires rescission of the sale of fractionals to the Portfolio Trust.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 25 of 72




     G.A. Resof -t Colidorrurriurii Ass 'n, ILac. i,. ILG, LLC, et cal.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiViPLAINT  AND JURY DGMAND
     Page 25 of 72

             73.      ILG continues to add fi-actionals fi•om other Residence Club resot-ts to the Portfolio

     Trust tluough purchases, exercising rights of first refusal, foreclosures, and conversions (through

     which Residence Club owners convei-t their fractional interests into points).

                      5.       Adntissions Dllritta Sales Presentations for tlTe Portfolio Clctb

             74.      A sales pitch for the Portfolio Club in January 2018 at a sales center in Bonita

     Springs, Florida, confrined that the Portfolio Club was ILG's new priority. ILG spent significant

     resources on the venue—a large office, open cubicles for the presentation, money given to

     attendees to eat dinner at a local Hyatt, mockups of new buildings, and more. The presentation

     confiimed that ILG is deliber-ntelv diminishing, indeed destroying, the legacy Hyatt Residence

     Club by stripping it of fractionals. In its place, ILG is funneling its effoi-ts and resources into

     building up the points-based Portfolio Club.

             75.      The presenters at the sale pitch included a sales executive, a sales manager, and the

     Director of Sales and Marlceting. One admitted that the Residence Club model was not working.

     She also noted that the Hyatt Grand Aspen is a fish out of water, as a very high-end property within

     the Hyatt Residence Club. Another admitted that "astute people can see the way it is going," and,

     perhaps most shockingly, stated that sales representatives are told to avoid using the "D" words—

     depleting, diminishing, and so on—to describe plans for the legacy Hyatt Residence Club program.

     The third presenter similarly called the Hyatt Residence Club a diminishing club, with the Portfolio

     Club as ILG's new direction. The handouts conceded that fi•actionals are no longer being sold at

     the Residence Club.

             76.      Similar sales pitches have been made around the country, containing both frank and

     misleading infonnation.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 26 of 72




     G.A. Resof•t Condom.inium flss 'rz, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CO'MPLAINT AND.TURY DEMAND
     Page 26 of 72

            B.       Grand Aspen Lodging (the developer), >E-IVGG (operator of the exchange
                     program), and I~V Global Management Corporation (the management
                     company) Owed Fiduciary Duties

            77.      Owners purchased their fractionals having faith in Hyatt's reputation for high-

     quality, customer-centric standards and fair dealing. Thereafter, Plaintiff and Owners were

     protected by the fiduciary duties owed by the developer (Grand Aspen Lodging), the operator

     (HVGG) of the intemal exchange program, and the Management Company (HV Global

     Management Coiporation) at the Hyatt Grand Aspen. Specifically:

                     a.     The Management Company, HV Global Management Colporation,

     became a fiduciary under agency principles when the Association assigned all of its powers and

     duties to it in a management contract. See Condominium Association Management Contract

     ("Management Agreement"), 1 ' ~ 6. Ex. G(Hyatt Grand Aspen Management Agreement as

     provided in 2009). These delegated duties include by operation of the law the Association's

     fiduciary duties to Owners. The Management Company additionally assumed fiduciary duties to

     Plaintiff and Owners by exercising a high degree of control over operations at the Hyatt Grand

     Aspen and Owners' separately deeded property interests. This Management Agreement has been

     renewed automatically over the years, most recently in March 2019.




     IZ Ed Crovo, a director on the Association board and its Secretary and Treasurer, signed the
     Management Agreement for the Association; Crovo was at the time the Vice President of
     Operations for Hyatt. John Burlingame, another Hyatt Vice President, signed the agreement for
     the Management Company. Both Crovo and Burlingame served Hyatt in management positions
     for years, including Crovo as Chief Operating Officer of Hyatt Vacation Ownership.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 27 of 72




     G.A. Resof•t Condondnitw? Ass 'r7., Inc. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND .TURY DEI'VIAND
     Page 27 of 72

                     b.      HVGG became a fiduciary to Plaintiff and Owners as the program

     manager, controlling, for example, the complex resei-vations systems that Owners use to access

     their allotted time at the Hyatt Grand Aspen and exchanges with other Hyatt Residence Club

     resorts, and controlling the number of points allocated to Hyatt Grand Aspen fi•actionals that

     Owners could convert into time at other properties. Hyatt Vacation Club Resoi-t Agreement

     ("Resoi-t Agreement"), 1' p. l,§ 2.2, § 3.1(a), § 3.2(a), § 5.1. See Ex. F, 2005 Recorded Declaration

     Exhibit B(Resort Agreement). In addition, Defendants gave HVGG the power via the Resort

     Agreement to reject any other management company retained by the Association. Icl. at § 4.6.

     HVGG had to make decisions in "good faith." Resort Agreement, 5 6.3.

                     C.      The Developer became a fiduciary by creating and exercising control over

     the Hyatt Grand Aspen in various ways. The Developer (i) wielded fonnal control over the board

     until 2012, Declaration § 9.7; (ii) inserted provisions into the Declaration that gave it perpetual

     powers, such as the right to amend the document unilaterally, while restricting the Owners'

     powers, § 16.2, and power gained by retaining ten commercial units, § 16.1(c); (iii) gave itself

     broad powers over iinplementing the Hyatt Residence Club program at the Hyatt Grand Aspen,

     id. Art. XVIII; and (iv) exercised voting power at the property by retaining and indeed thwarting

     the sale of 20 percent of the residential fractionals.

                     d.      The Colorado Disclosure Document included in the Public Offering

     Statement for the Hyatt Grand Aspen affirmed that the Developer could not, for example, profit



     13
       Once again, Ed Crovo, a Hyatt executive, signed for the Association, and Burlingame signed
     for Hyatt. David Parker signed for the Developer; Parker also was serving as a director on the
     Association board.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 28 of 72




     G.A. ReSot't Co11Llo/YdITllll7M f1SS 'fa, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAINT AND JURY DG'IVIAND
     Page 28 of 72

     fi•om its relationship with the Association—a basic rule for a fiduciary. See, e.g., Colorado

     Disclosure Document, p. 6.

             78.      Despite these fiduciary obligations, Defendants imposed the Portfolio Club and

     all of its attendant hai-ni on Plaintiff and Owners without any opportunity to object. Perhaps most

     egregiously, the Management Company, Developer, and HVGG—the Plaintiff s and Owners'

     fiduciaries—knew that the Portfolio Club was coming and then that it had been implemented,

     built on a substantial foundation of Hyatt Grand Aspen fractionals, and withheld that the

     information from the Plaintiff and Owners.

             79.      Indeed, Defendants have actively pai-ticipated in the implementation. For example,

     the Management Company has facilitated the integration of the two timeshare plans at the Hyatt

     Grand Aspen, including by serving as the management company for both properties; the Developer

     sold its fractionals to the HPC Developer, which went straight into the Portfolio Ti-ust, and then

     later retroactively "approved" the Trust's use of the fi•actionals; and HVGG orchestrates key

     aspects of the Portfolio Club's rollout.

             80.      Well after implementation, Owners had to hound Defendants and their hand-picked

     board members for meaningful infoimation—which they still did not receive. As one Owner, now

     a member of the independent board of directors, wrote in a letter sent to all members in October

     2018: "Last year, I made a request to the ILG representative to tell us how the new Trust used their

     float weeks and what weeks they did secure. I also repeatedly asked our Board to find this out.

     This information has never been provided." One board member responded on December 20, 2017,

     to an Owner inquiry stating that it was "premature" for the board to let Owners know about whether

     the developer fi•actionals, which Owners had been using for years for float weeks reservations,
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 29 of 72




     G.A. Resot-t Cor7doiyrirricarn Ass 'n, Iiic. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiVIPLAINT AND JURY DENIAND
     Page 29 of 72

     would still be available. It was not until mid-February 2018 that Milce Kinnett, the VP of

     Operations for HVO, emailed Hyatt Grand Aspen Owners to say because the developer's

     fi•actionals had been "transferred into a tnist associated with the HRC Portfolio Program ... we

     are unable to continue the program." That statement of course only told part of the story, and was

     misleading.

             81.      Defendants have continued to withhold the HPC Exchange Agreement from the

     Owners. In December 2018, one director on the board demanded and received the Portfolio Club's

     offering documents. Even as late as Januaiy 2019, a new member of the Association board

     demanded documents underlying the Poi-tfolio Club from Defendants at a meeting in Orlando—

     and never received them. The Defendants to this date have never sent the Portfolio Club documents

     to the Owners.

             C.       The Fiduciaries and Related Entities Committed Additional Bad Acts

             82.      Defendants took additional actions that undennined the Hyatt Grand Aspen

     fi•actional program while preparing the soil for the points-based Portfolio Club to take root to

     Owners' detriment. Some of the more egregious wrongful conduct follows.

             83.      Defendants blocked Owners' efforts to find alternative ways to sell or rent their

     fi•actionals and efforts to purchase Developer's intervals.

             84.      The Developer and related entities refused to sell its final 200-plus fi•actionals,

     thereby retaining control at the Hyatt Grand Aspen and causing its loss in viability. As part of

     this control, the Developer used its voting rights to block the election of a truly independent

     board. Despite repeated effoi-ts over the years, including prominently in 2015, such a board was

     not elected until the end of 2018—after the independent candidates that year made a massive and
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 30 of 72




     G.A. Resor•t C077donairtiiirti Ass'n, b7c. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND ,TURY DEINIAND
     Page 30 of 72

     concerted outreach to Owners, and after the harmful effects of the Portfolio Club became known.

     The Developer also held onto its commercial units, retaining a seat on the board pursuant the

     provisions it had inserted into the Declaration and diluting the power of the Owners and Plaintiff.

             85.     To take advantage of the Hyatt Grand Aspen's allure, while profiting from the

     points program, HVGG allocated fewer points to the Hyatt Grand Aspen than it deserves to draw

     in new points members. HVGG effectively devalued the Hyatt Grand Aspen by increasing the

     number of points allocated to other luxury properties, such as that in Cannel, California. As one

     Owner noted, that the property is "Hyatt's ticket to selling more of their low-end properties. They

     advertise, `Buy in Key West, stay in Aspen' ! Hyatt makes the money on sales and we pay for it."

             86.     To make matters worse, Defendants, and HVGG in particular, designed a

     reservation system that permits the Portfolio Club to reserve prime spots ahead of Owners. As

     Owners learned in December 2018, Defendants jumped the early January line for reserving float

     time in the desirable winter and summer seasons.14 And Defendants are reserving a

     disproportionately low amount of float time during the least desirable times to be in Aspen. These

     peri.ods are called "Mountain" weeks, which constitute the so-called mud season (about six weeks




    14 On infoi-niation and belief, Hyatt Grand Aspen owners were deprived of their rights to reserve
    during the HRPP Float Resei-vation window that opened at 11 a.m. Eastern Standard Time on
    January 5, 2019. The system crashed, with "EiTor 99" messages and outages across the owner
    universe. Many owners were unable to reserve the times they had queued up. On information and
    belief, the Ti-ust was able, in contrast, to reserve all or most of its slots, and in the most desirable
    time periods. Michael Kinnett, VP of Operations for Hyatt Vacation Management, wrote an Owner
    the previous year, on January 14, 2018, misrepresenting the process the Ti-ust used, stating that
    "the trust must wait until the resei-vation window is opened and utilize the same resei-vation
    methods as all other owners," when, instead, on infoi-mation and belief, the Trust instead used a
    computer program to make its reservations.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 31 of 72




     G.A. ReSoi't C0TIdOJydIP11U177 fISS 'n, ILac, i% ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND JURY DENIAVD
     Page 31 of 72

     in Api-il and May) and the weeks after the leaves have changed color (about six weeks in October

     and November). Defendants are managing to reserve almost 100% of the float time associated with

     fi-actionals in the Poi-tfolio Tnist, while Owners manage to use only about 60% of their float time.

     An Owner was told that Hyatt was "the only one to get 3 bedrooms on points and would have first

     crack before splitting them up."

             87.      Defendants also failed to provide material and/or updated documents to Owners

     over the years; these- failures helped pei-petuate Defendants' scheme because Owners were

     operating in the dark. For exainple:

                      a.       Defendants did not provide in some purchase documents the Management

     Agreement, or Resoi-t Agreement that affiliates the Grand Aspen Hyatt with the Residence Club.

     This fa'ilure was pai-ticularly egregious given that section 1.2 of the Resort Agreement asserts that

     by buying a unit at the Hyatt Grand Aspen, owners were consenting to the tei-ms of the Resort

     Agreement—a tei-m that in this context is unconscionable. The Resort Agreement was recorded

     in Piticin County on December 19, 2005—after many of the initial sales at the Club.

                      b.       Defendants updated the Public Offering Statement offered to purchasers

     of Developer fractionals, but they did not replace the draft, unrecorded Declaration with the

     recorded version, even though the recorded version included material changes, including

     requiring Developer approval for certain uses of Hyatt Grand Aspen fi~actionals.

                      C.       Defendants never updated the Resort Agreement, even though that

     relationship was materially changed by the imposition of the Portfolio Club on the Hyatt

     Residence Club.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 32 of 72




     G.A. ReSo3't Co11dorid119!(1177 f4SS ri, bic. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEI'VIAND
     Page 32 of 72

                      d.       Early Owners were given a purchase contract that refeired to a Hyatt

     Vacation Club Exchange Program Disclosure Guide, and the Public Offering Statement that they

     received listed that guide on its table of contents, but no such guide was included.

             D.       The Harm Hns Continued Following 1M
                                                        V1<arriott's Acquisition of ILG

             88.      Marriott Vacations Worldwide acquired ILG in September 2018. Marriott has

     supported and profited fi-om the Portfolio Club and the ongoing diminishment of the Hyatt

     Residence Club. As a signal of its priorities, Man-iott's 2018 10-K only mentions the Hyatt

     Residence Club program as part of its overall push toward points-based programs: "We sell the

     majority of our products tlu-ough points-based ownership programs, including ... the Hyatt

     Residence Club Portfolio Program."

             89.      Defendants are diminishing the Residence Club inventory while building up the

     Portfolio Club. While they build new resorts and expand existing resorts with property dedicated

     to use by Portfolio Club members, they deny access to those resorts to non-members, decline to

     build new Hyatt Residence Club resorts, and take every opportunity to transfer additional

     fi•actionals to the Poi-tfolio Club, e.g., through conversions, by exercising right of first refusals and

     tlu-ough foreclosures and transfen•ing acquired fractionals to the Portfolio Ti-ust.

             E.       Defendants Continue To Profit from the Wrongful Conduct

             90.      The Hyatt, ILG, and Man•iott Defendants all profited by exploiting the Hyatt Grand

     Aspen to benefit the Portfolio Club. Hyatt enabled this entire scheme by making a calculated

     decision not to sell all of its fi-actional inventory. When Hyatt sold its vacation ownership

     operations to ILG in 2014, including the Hyatt Residence Club and Grand Aspen Lodging, it
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 33 of 72




    .._G.A. Resof-t Condom.iniun? Ass'n, I12C, l% ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COtvIPLAINT AND .TURY DENIAND
     Page 33 of 72

     commanded a higher pi-ice because the unsold fractionals gave ILG much needed inventory for the

     Portfolio Club.

             91.       ILG paid approximately $10 million for the developer fractionals, and then

     transfeiTed those fractionals to the Portfolio Trust. The Aspen fractionals constitute a substantial

     portion of the property in the Portfolio Tiust. Using the properties in the Portfolio Trust, HPC

     Developer has sold thousands of "Vacation Ownership Interest Special WaiTanty Deeds" granting

     points-based Portfolio Club timeshare interests. These points have use rights associated with them,

     allowing points owners to book Portfolio Club inventory, including Hyatt Grand Aspen intei-vals,

     and also allowing them to convert Portfolio Club points to legacy points, which rneans having

     currency for Aspen intervals not in the Portfolio Club inventory. Unlike the Hyatt Grand Aspen

     deeds, these deeds do not provide rights to any particular resorts or any particular weeks.

             92.     About 2 million Portfolio Club points are allocated to those Aspen fi•actionals. Each

     point is selling for $20. Therefore, the Hyatt Grand Aspen fi•actionals have translated, or will

     translate, into a total of $40 million in point sales, and a profit of $30 million.

             F.   Defendants' Wrongful Conduct Continues To Cause Serious Harm to
             Owners' Interests

             93.     As a result of Defendants' unlawful actions, Owners and Plaintiff have suffered

     sei-ious hann, including the following:

                     a.      The value of Owners' fractionals has plummeted, stayed depressed, and

     cannot recover. Although Aspen generally hit a low during the recession, values once again have
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 34 of 72




     G.A. Resor•t Condoiyainiiun Ass'n, Iitc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COIMPLAINT AND JURY DEMAND
     Page 34 of 72

     increased substantially in the city, including at other Aspen fractional resorts. l' The Hyatt Grand

     Aspen values have not risen proportionately. For example, the yearly average of fi•actionals sold

     after 2011 has been anywhere between 24.6 and 52.8 percent below the original purchase price,

     while values of Aspen properties since 2011 has been far more robust, including for other

     fractionals in the area where violations such as those here have not taken place.

                     b.      Fewer Residence Club fractionals are available for Owners to resei-ve float

     weeks.

                     C.      When Owners cancel their float weeks at the Hyatt Grand Aspen, the

     canceled weeks go into the Poi-tfolio Club, no longer available to Owners—diminishing theii•

     inventory.

                     d.      Owners must spend more money on points to exchange with other

     locations than is justified.

                     e.      Wear and tear and resulting costs have increased because of lugher

     turnover in units, because, the Portfolio Club allows for one- or two-day stays, which is not

     pei-initted under the Hyatt Residence Club exchanges, and also because each time a member of

     the Portfolio Club stays at the Hyatt Grand Aspen, the Hyatt Grand Aspen receives a fee that is




    15 Even in 2011, the Wall Street Journal called Aspen "The Most Expensive Town in America,"
    with a subtitle stating: "Defying the national housing slump, Aspen's pi-ices are rising."
    https://www.wsj.com/ai-ticles/SBIOOO 1424052748703775704576162553297928260.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 35 of 72




     G.A. Resor•t Condonainiurn Ass 'n, Inc. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiMPLAINT AND JURY I)EMAND
     Page 35 of 72

     at most a fourth of the ainount it takes to clean that unit. Marriott has acknowledged that increased

     fees can harm owners. 16

                     f.     Additional difficulties and deliberate coinplexities in resei-ving float times;

                     g.     The marketplace has been muddied in that potential purchasers cannot

     understand the system and confuse the different products; 17 and

                     h.     Hyatt Grand Aspen's reputation as a premier vacation location and as part

     of a robust club networlc has become tattered.

                     i.     Other Residence Club properties have not provided "the same level of

     service, location and overall vacation experience" as the Hyatt Grand Aspen. Similarly, Interval

     International properties are less pleasant than anticipated. Even navigating the procedures for

     using the exchange programs has been challenging for years, and are only more so now. is

                     j.     Fees and costs iniposed on Owners remain unacceptably high, affecting

     propei-ty values. For example, Hyatt inserted an above-market 15 percent management fee in the

     original Management Agreement. Housekeeping costs and other expenses are high and increasing

     due to the influx of Portfolio Club members.




        See Marriott's SEC Foi-m 10-Q (for the quarterly period ending September 30, 2018) ("If
     maintenance fees at our resorts are required to be increased, our products could become less
     attractive and our business could be hai-med ....... ).
     17
        The Portfolio Program also d'uninished the value of the "legacy" club by allowing legacy
     fi•actional owners to purchase points in the Portfolio Program, and combine the point value of the
     legacy fractional with the purchased points. As a result, a person, say, who owns a one-bedroom
     unit who wants more space could use points and combine the two.
     18 The World of Hyatt prograrn at least has offered a last-ditch way to monetize the Hyatt Grand
     Aspen investment when reserving float weeks has proven impossible.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 36 of 72




     G.A. Resoyt Cor?donainiunT Ass'ra, Inc. i,. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAINT AND JURv DEI'VIAND
     Page 36 of 72

                     k.      The Association was left vii-tually powerless to act because of the onerous

     Management and Resort Agreements, 19 and, constricted by the commercial units, which gave the

     Developer both board seats and board presence, thus eliminating any confidentiality of and among

     non-Developer board members. Both of these facts left the Association and Owners hostage to

     Defendants' illicit plans and profits, Defendants' systematic dismantling of the program, and the

     continued devaluation of their properties.

            94.      Defendants have continued to be complicit in the violations alleged here by

     allowing the Hyatt Grand Aspen to be operated for the benefit of the competing Portfolio Club.

            95.      At all times relevant herein, Defendants, and each of them, were "conscious

     wrongdoers" within the meaning of Restatement (Third) of Restitution and Unjust Enrichment § §

     43, 51-53, or lcnowingly aided and abetted one or more other defendants who so qualify.

                                            CAiJSES OF ACTION

                                        FIRST CAUSE OF ACTION
                                         (Breach of Fiduciary Duty)
                  (Against HV Global 1M
                                      V1<anagement, Grand Aspen Lodging, and IIVGG)

            96.      The Plaintiff incoi-porates by reference the allegations contained in the preceding

     and subsequent paragraphs as if fully set forth in this cause of action.

            97.      From 2005 until the present, HV Global Management (the manageinent company

     for the Association), Grand Aspen Lodging (the developer and declarant), and HVGG (the owner

     and operator of the Hyatt Residence Club program) owed fiduciary duties to Owners and the



      For example and as noted, the Resort Agreement gives HVGG the power to reject any
     19

     management company retained by the Association. Resort Agreement § 4.6.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 37 of 72




     G.A. Resort Condoininiunz Ass 'n,1nc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COtMPLAINT AND .TURY DEIN'IAND
     Page 37 of 72

     Plaintiff, including the duties of loyalty and full-disclosure. These fiduciary duties arose from the

     special relationships recognized by the law among the parties under both agency and control

     pi-inciples.'0

             98.      These Defendants breached their fiduciary duties tlu•ough a long-standing pattern

     and practice of self-dealing. The following are among the breaches of fiduciary duty more fully

     alleged elsewhere herein: They ran the affairs of the Association for their own benefit. They made

     critical, adverse changes to terms at the Hyatt Grand Aspen to the significant detriment of Owners

     and Plaintiff, including by recording a different version of the Declaration than they provided to

     purchasers; imposing a new Portfolio Club at the resort; and releasing revised Residence Club

     Rules with new adverse terms. They failed to disclose such critical changes to Owners. They

     conspired with the other defendants to retain and then transfer more than 200 unsold fi•actionals

     into the Portfolio Tnist for use with the Portfolio Club. In addition, Defendants operated the Hyatt

     Grand Aspen to benefit the competing Portfolio Club, including by exploiting their control over

     the reservation.system to obtain prime float weeks at a disproportionately high success rate for the

     Portfolio Club members. They fui-ther violated their fiduciary duties by intei-preting ambiguous

     documents in their favor to peimit the wrongful conduct alleged in this Complaint.

             99.      As a proximate result of Defendants breaching their fiduciary duties as alleged

     herein, Plaintiff and/or Owners suffered damages in an amount to be proven at trial, including

     diminution in value damages. In addition, equity and good conscience require that all things of




     20See RCHFU, LLC v. Marriott Vaeations tiVorlclwicle Corp., 2018 WL 1535509, at *5-6 (D.
     Colo. Mar. 29, 2018).
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 38 of 72




     G.A. Resor•t Condoin.iniun2 Ass'n, Inc. v. ILG, LLC, et ctl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CO.MVIPLAINT AND JURY DEMAND
     Page 38 of 72

     value improperly obtained by Defendants as a result of the fiduciaiy duty breaches alleged herein

     be disgorged and restored to Plaintiff and Owners and/or a consti-uctive trust should be imposed

     on such funds for the benefit of Plaintiff and Owners.

             100. Further, the Court's broad equitable power'-1 should be invoked to extricate the

     Hyatt Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary

     duties alleged herein, and to sever any ongoing contractual or other relationship between the

     Parties by:

                    a.      Declaring that the Condominium Association Management Contract for

     the Hyatt Grand Aspen, or Management Agreement, is null and void;

                    b.      Declaring that the Hyatt Vacation Club Resort Agreement, or Resoi-t

     Agreement, is null and void;

                    C.      Declaring that the HPC Exchange Agreement has no fiu-ther force and

     effect at the Hyatt Grand Aspen;

                    d.      Rescinding the transfer of unsold fi•actionals to the Portfolio Trust,

     returning them to the Developer, and requiring that they be marlceted consistent with the original

     offering,




     21See, e.g., Ecnves v. Penn, 587 F.2d 453, 462-63 (10th Cir. 1978) (upholding rescission of
     changes to profit sharing plan wrongfully made by ficluciary, noting "Traditional ti-ust law
     provides for broad and flexible equitable remedies in cases involving breaches of fiduciary
     duty"); Restatement (Third) of Restitution and Unjust Em•ichment § 43 (2011) cmt. a("If the
     challenged transaction remains executory, the beneficiary may be able to obtain relief by siinple
     repudiation or by injunction").
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 39 of 72




     G.A. Resor•t Condon7,iniiun Ass 'n, InC. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND JURY DEMAND
     Page 39 of 72

                     e.      Requiring Defendants to transfer all interest in and title to the commercial

     units to the Association;

                     f.      Declaring that section 16.2 of the Declaration, which gives the Developer

     the peipetual power to unilaterally amend the Declaration, section 16.1(c), which gives it veto

     power over adverse changes to the Declaration through its retention of the majority of the

     commercial unit, and section 1.2 of the Resort Agreement, which states that by purchasing a

     fractional at the Hyatt Grand Aspen Owners were consenting to its terms, are null and void;

                     g.      Issuing such further Orders as may be necessary to terminate any

     continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

     other.

                                      SECOND CAUSE OF ACTION
                                             (Constructive Fraud)
                 (Against HV Global Management, Grand Aspen Lodging, and HVGG)

              101.   Plaintiff incorporates by reference the allegations contained in the preceding and

     subsequent paragraphs of this Complaint as if fully set foi-th herein.

              102.   HV Global Management (the inanagement company for the Association), Grand

     Aspen Lodging (the developer and declarant), and HVGG (the owner and operator of the Hyatt

     Residence Club prograin), and each of them, had a duty as fiduciaries to act honestly, with full

     disclosure and loyalty to the Plaintiff and the Owners as their principals.

              103.   Defendants, and each of them, knew that their uniform communications to Plaintiff

     and the Owners regarding the operation of the Hyatt Residence Club and the Portfolio Club failed

     to disclose material facts that they had a duty to disclose as fiduciaries and othei-wise, including
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 40 of 72




     G.A. Resor•t Condoininium Ass'n, hic. v. ILG, LLC, et cul.
     Pitkin County District Court, Case No. 2019 CV 30051
     COlvIPLAINT AND .TURY DEI'VIAND
     Page 40   of 72

     but not limited to the fact that the Portfolio Club was going to be unveiled and the fact the Portfolio

     Club was going to damage the Plaintiff's and the Owners' property values, interests and

     expectations.

             104.      By vii-tue of their non-disclosure of material facts described above and herein,

     Defendants were able to take undue advantage of the Plaintiff and the Owners. The

     misrepresentations and non-disclosure of the material facts described above and elsewhere herein

     were material in that they were likely to have a substantial effect on how the Plaintiff and the

     Owners, including those deciding to purchase fractionals later in time, made decisions about the

     Hyatt Grand Aspen property.

             105.      Based on the materiality of the concealed facts, there is a presumption of reliance

     on the pai-t of Plaintiff and the Owners.

             106.      As a direct and proximate result of their consti-uctive fi-aud, the named Defendants,

     and each of them, proximately caused damage to Plaintiff and the Owners, including by damaging

     the value in their fractionals, in an amount to be proven at trial. In addition, a constructive ti-ust

     should be imposed on Defendants' ill-gotten gains to prevent their unjust enrichment, and they

     should be required to disgorge all things of value they obtained as a result of their breaches of their

     fiduciary duties and the scheme to defraud alleged herein in accordance with the Restatement

     (Third) § 43.

            107.       As a proximate result of Defendants constructive fraud, which also qualifies as a

     breach of fiduciary duty, Plaintiff and/or Owners suffered damages in an amount to be proven at

     trial, including diminution in value damages. In addition, equity and good conscience require that

    all things of value improperly obtained by Defendants as a result of their constructive fi•aud be
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 41 of 72




     G.A. Resor•t Coizdominium Ass 'tt, IT2C. l,. ILG, LLC, et rrl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COfMPLA[NT AND .TURY DE1-IAND
     Page 41 of 72

     disgorged and restored to Plaintiff and Owners and/or a constructive ti-ust should be imposed on

     such funds for the benefit of Plaintiff and Owners.

              108. Further, the Court's broad equitable power should be involced to extricate the Hyatt

     Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary duties

     alleged herein, and to sever any ongoing contractual or other relationship between the Parties by:

                     a.      Declaring that the Condominium Association NIanagement Contract for

     the Hyatt Grand Aspen, or Management Agreement, is null and void;

                     b.      Declaring that the Hyatt Vacation Club Resoi-t Agreement, or Resort

     Agreement, is null and void;

                     C.      Dectaring that the HPC Exchange Agreement has no further force and

     effect at the Hyatt Grand Aspen;

                     d.      Rescinding the transfer of unsold fi•actionals to the Portfolio Trust,

     retui-ning them to the Developer, and requiring that they be marketed consistent with the oi-iginal

     offering;

                     e.      Requiring Defendants to transfer all interest in and title to the commercial

     units to the Association;

                     f.      Declaring that section 16.2 of the Declaration, which gives the Developer

     the petpetual power to unilaterally amend the Declaration, is null and void;

                     g.      Issuing such fiu-ther Orders as may be necessary to terminate any

     continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

     other.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 42 of 72




     G.A. Resoyt Condoinirricann Ass'n, Inc. i,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEMAND'
     Page 42 of 72

                                       THIRD CAUSE OF AC'I'ION
               (Aiding & Abetting Breaches of Fiduciary Duty and Constructive Fraud)
                                          (Against All Defendants)

             109.    The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs as if fully set foi-th in this cause of action.

            110.     As described above, the Management Company, HVGG, and the Developer owed

     fiduciary duties to Plaintiff and Owners.

            111.     Defendants, and each of them, knowingly aided and abetted and participated in the

     breaches of fiduciaiy duties and constructive fraud committed by HV Global Management, Grand

     Aspen Lodging, and/or HVGG by, inter~ alia, participating in, enabling, assisting, aiding,

     encouraging, and/or facilitating the breaches of fiduciary duties and coristructive fraud alleged

     herein. They did so by, inter alicl, failing to intei-vene to stop the haini caused by those breaches

     and indeed helping to construct the Poi-tfolio Club, keep the developer fi•actionals unsold,

     dismantle the Hyatt Residence Club program at the Hyatt Grand Aspen, and affiliate the two.

            112.     The Hyatt, ILG, and Marriott Defendants benefited fi•om these fiduciary breaches

     and constructive fi•aud. Hyatt is making licensing fees off of the use of the Hyatt name, and ILG

     and Marriott have benefitted froin a so-called halo effect fi•om using the Hyatt Grand Aspen to sell

     more points in their new Portfolio Club, while permitting and encouraging the underlying

     Residence Club program to be crushed.

            113.     As a proximate result of Defendants aiding and abetting breaches of fiduciary duty

     and constructive fraud, Plaintiff and/or Owners suffered damages in an amount to be proven at

     trial, including diminution in value damages. In addition, equity and good conscience require that
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 43 of 72




     G.A. Resoyt Condoiyriniurn Ass'n, Inc. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COYIPLAINT AND JURY DENIAND
     Page 43 of 72

     all things of value improperly obtained by Defendants as a result of their aiding and abetting

     misconduct be disgorged and restored to Plaintiff and Owners and/or a constructive tiust should

     be imposed on such funds for the benefit of Plaintiff and Owners.

              114. Further, the Court's broad equitable power should be invoked to extricate the .Hyatt

     Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary duties

     alleged herein, and to sever any ongoing contractual or other relationship between the Parties by:

                     a.     Declaring that the Condominium Association Management Contract for

     the Hyatt Grand Aspen, or Management Agreement, is null and void;

                     b.     Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

     Agreement, is null and void;

                     C.     Declaring that the HPC Exchange Agreement has no fui-ther force and

     effect at the Hyatt Grand Aspen;

                     d.     Rescinding the transfer of unsold fractionals to the Portfolio Trust,

     returning them to the Developer, and requiring that they be marlceted consistent with the original

     offering;

                     e.     Requiring Defendants to transfer all interest in and title to the commercial

     units to the Association;

                     f.     Declaring that section 16.2 of the Declaration, which gives the Developer

     the perpetual power to unilaterally amend the Declaration, is null and void;

                     g.     Issuing such further Orders as may be necessary to tei-minate any

     continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

     other.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 44 of 72




     G.A. ReSot't   Co11CIo17111111UT1   ASS 'rr, Inc. i% ILG, LLC, et cal.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEIVIAND
     Page 44 of 72

                                             FOURT.H CAUSE OF ACTION
                 (Breach of Contract — Public Offering Statement and/or Declarations)
                                              (Against Grand Aspen Lodging)

             115.      Plaintiff incot-porates by reference the allegations contained in the preceding and

     subsequent paragraphs of this Complaint as if fully set forth herein.

            116.       Defendants distributed a Public Offering Statement to each prospective buyer that

     became an accepted offer, and thus a contract, once each purchaser executed the standardized

     purchase contract that was included with the Public Offering Statement.

            117.       Owners and Plaintiff perfoimed all of the things required of them under this

     contract.

            118.       Included in the Public Offering Statement was a version of the Declaration that was

     different from the version actually recorded in Pitkin County. Both the recorded and unrecorded

     versions of the Declaration barred implementation of the Portfolio Club because as a further

     timesharing program: Section 6.3 prohibits the partition of timeshare interests, and Section 12.5

     prohibited any "use or practice that is the source of annoyance to Owners or which interferes with

     the peaceful possession and proper use of the Property by Owners." Additionally,

            119.       Defendants' transfer of unsold inventory to the Portfolio Ti-ust and imposition of

     the Portfolio Club breached these provisions of said contract or in the alternative of the

     unrecorded or recorded Declarations, both of which contained these provisions.

            120.      As a result of Grand Aspen Lodging's breach of this contract, Plaintiff and Owners

     were damaged in an amount according to proo£ Grand Aspen Lodging's breach of the contract
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 45 of 72




     G.A. Resort Condonllnliln7 AsS n, IT1c. l'. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEM:1ND
     Page 45 of 72

     was opportunistic,"- and so equity and good conscience require that Grand Aspen Lodging

     disgorge all things of value improperly obtained by thein as a result of their inisconduct.

                                        FIFTH CAUSE OF ACTION
                   (Declaratory Relief Regarding Implementation of the Portfolio Club)
                                          (Against All Defendants)

             121.    Plaintiff incot-porates by reference the allegations contained in the preceding and

     subsequent paragraphs of this Complaint as if fully set forth herein.

            122.     Plaintiff seelcs declaratory judgment pursuant to C.R.S. §§ 13- 51-105 et sed. and

     Rule 57 of the Colorado Rules of Civil Procedure.

            123.     All necessary pai-ties are before the Coui-t pursuant to C.R.C.P. 570), an actual and

     justiciable controversy exists regarding the parties' respective rights, and a declaratory judgment

     will tenninate the controversy giving rise to this proceeding.

            124.     The actual and present controversy between the parties as to whether the

     Governing Documents allowed Defendants to iniplement the Pot-tfolio Club at the Hyatt Grand

     Aspen. The Association contends Defendants lacked this power, while Defendants disagree.

            125.     First, Plaintiff seeks a judicial declaration that Defendants are estopped from

     relying on any provisions in the recorded plan that are materially different what is contained in

     the Declaration actually distributed to all or most prospective purchasers. As alleged elsewhere

     herein on information and belief, the version of the Declaration that Defendants included in the

    Offering Plan and given to all or most purchasers was not the same as the Declaration that was


    '-z See, e.g., Earthlnfo, Inc. 1,. Hyclrosphere Resotrrce Consultants, Inc., 900 P.2d 113 (Colo.
     1995); Wcatson v. Ccrt-Three, LLC, 254 P.3d 1189 (Colo. App. 2011); Restatement (Third) of
     Restitution and Unjust Em•ichment, § 39 (2011).
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 46 of 72




     G.A. Resot-t Condoininitan Ass'n, Inc. i% ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COVIPLAINT AND .TURY DEMAND
     Page 46 of 72

     actually recorded in Pitkin County. Specifically, the recorded version included new language in

     Article 18 that required Developer approval before any other timeshare plans or similar entities

     could be created with respect to the Hyatt Grand Aspen or its fractionals, before any such entity

     could acquire units or fractionals at the Hyatt Grand Aspen, and before any such entity could

     incoi-porate such interests in their programs. Defendants violated their fiduciary duties by

     recording a version of the Declaration that was materially different than the Declaration

     distributed to prospective purchasers via the Public Offering Statement.

             126. Second, Plaintiff seeks a judicial declaration that Defendants' implementation of

     the Portfolio Club at the Grand Hyatt Aspen and the related transfer of unsold inventory to the

     Portfolio Ti-ust were ultra vires and must be dismantled. Specifically:

                     a.     The Governing 'Documents specified only a single timeshare plan and

     granted only narrow powers to Grand Aspen Lodging to, for example, potentially slice off whole

     units (not fractionals) into other programs. See, e. ~., Purchase Agreement, §§ 10-13; Declaration,

     § 1.7; pp. 7, 8, 10, 11 (defining Timeshare Plan, Timeshare Unit); id. at ~ 12.1 (limiting residential

     uses to those pei-mitted by law and specified in the Declaration or reserved for the Declarant); id.

     at § 12.3-12.4 (specifying that units essentially are reserved for Owners, as are the cominon

     elements); Club Rules § 6.1 (prohibiting, inter czlia, commercial uses of fractionals and their

     contribution or us in any "other different timeshare plan or vacation club"); Condo Rules (similar).

                     b.     Section 12.16 of the Declaration gives the Aspen Grand Lodging the power

     to create "other timeshare plans for Units ... that may vary from the Timeshare Plan described in

     this Section," but does not pei-mit the iinposition of the Portfolio Club on the Hyatt Grand Aspen.

     The Poi-tfolio Club is not based on whole "Units" but instead on the remaining fractionals in units
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 47 of 72




     G.A. Resof-t Coiaclomrniuun Ass'n, Itzc. i% ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COivIPLAINT AND JURY DEMAND
     Page 47 of 72

     left in the developer inventory. Moreover, the Portfolio Club was not created by Aspen Grand

     Lodging but instead by HVGG and othei• Defendants.

                     C.      Similarly, while Section 14.2(d) of the Declaration allows the Declarant to

     withdraw any unsold unit fi•om the timeshare plan, it does not allow the Grand Aspen Lodging to

     take fi•actionals fi•om units in which fractionals had been sold, making the transfer of these

     fi•actionals to the Portfolio Club a separate breach.''

                    d.       While Defendants reserved the right to add on additional external

     exchanges, only Interval Intemational was mentioned in the description of an external exchange,

     leading a reasonable person to believe that the exchanges would be so limited. See. e.g., 2005 Club

     Rules § 5.1. And in any event, the Poi-tfolio Chib, however Defendants seek to denominate it in

     the revised 2017 Club Rules, is in fact another timesharing program, not an independent exchange

     program. As a result, the Portfolio Club is ultra vires.

             127.   Third, Plaintiff requests declaratory relief in the foi-m of all necessary orders

     required to sever any further contractual or other relationship between Plaintiff and Defendants.

     It would be inequitable to further subject Plaintiff and Owners to the onerous contractual

     provisions and other instruments of control that Defendants used to profit at the expense of

     Plaintiff and Owners through breaches of contract and fiduciary duties, acts of fraud, and

     conspiracy.

            128.    Accordingly, Plaintiff requests a judicial decree:



     23 The Declaration permits the Declarant to "rent or lease" unsold units, which the transfer of
     fractionals into the Trust does not qualify as, and neitlier does the conversion of these fi•actionals
     into points—or the bifurcation of the points from 1/20 fractionals into 1/40 fractionals.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 48 of 72




     G.A. Resof -t Condonairaiu7rr Ass'n, Inc. 1,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiNIPLAINT AND JURY I)EIVIAND
     Page 48 of 72

                     a.      Declaring that the govei-ning documents did not empower Defendants to

     implement the Portfolio Club;

                     b.      Declaring that the Condominium Association Management Contract for

     the Hyatt Grand Aspen, or Management Agreement, is null and void;

                     C.      Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

     Agreement, is null and void;

                     d.      Declaring that the HPC Exchange Agreement has no further force and

     effect at the Hyatt Grand Aspen;

                     e.      Rescinding the transfer of unsold fractionals to the Portfolio Trust,

     returning them to the Developer, and requiring that they be marketed consistent with the original

     offering;

                     f.      Requiring Defendants to transfer all interest in and title to the commercial

     units to the Association;

                     g.      Declaring that section 16.2 of the Declaration, which gives the Developer

     the peipetual power to unilaterally amend the Declaration, is null and void; and

                     h.      Issuing such further Orders as may be necessary to tei-minate any

     continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

     other.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 49 of 72




     G.A. Resof -t C017dor7tinitam Ass 'n, Inc. i,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COt'VIPLAINT AND JURY DE'IVIAND
     Page 49 of 72

                                         SIXTH CAUSE OF ACTION
                              (Breach of Contract — Management Agreement)
                                      (Against HV Global Management)

             129.    Plaintiff incorporates by reference the allegations contained in the preceding and

     subsequent paragraphs of this Complaint as if fully set forth herein.

             130.    Plaintiff entered into the Condominium Association Management Contract, or

     Management Agreement as it is referred to in this Complaint, with the predecessor in interest to

     Defendant HV Global Management, Hyatt Vacation Management Corporation, which for a

     period was also known as the Hyatt Residential Management Corporation.

             131.    The Management Agreement iinposed express fiduciary duties on the

     Management Company, stating that the 1Vlanagement Company "shall act in a fiduciary capacity

     with respect to the proper protection of and the accounting for the Association's assets." Mgmt.

     Agreement § 7. The Management Company breached this provision as alleged elsewhere herein,

     including by failing to protect the Association's assets by hiding and facilitating the transfer of

     the Developer fi•actionals to the Poi-tfolio Trust.

             132.    The Management Agreement created clear disclosure duties, including that the

     Management Company must "be responsible for working with [vacation] companies to stay

     abreast of relevant reservation and exchange procedures, Club rules and regulations, and for

     infoi-rning the Association, the Board and Owners of any significant changes in these procedures."

    Id. at § 6(m). The Management Company breached this provision, including by not infoi-ming the

    Association, the Board, or Owners of any such significant changes. The Management Company
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 50 of 72




     G.A. Resort Coizdoiytinitcrn Ass'rt, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COtVIPLAINT AND JURY 1)E'IVIAND
     Page 50 of 72

     made no communications to any of these entities to which it owned fiduciary duties about the

     transfer of the Developer fractionals into the Trust and the effect on Owners and the Association.

             133.    As a result of HV Global Management's breach of the Management Agreement,

     Plaintiff and Owners were damaged in an amount according to proof In addition, the

     Management Agreement should be rescinded for this material breach. This breach of the contract

     by HV Global Management was opportunistic, and so equity and good conscience require that

     Defendants disgorge all things of value improperly obtained by them as a result of their

     misconduct.

                                      SEVENTH CAIISE OF ACTION
                                (Breach of Contract — Resort Agreement)
                  (Against HV Global Management, Grand Aspen Lodging, and HVGG)

            134.     Plaintiff incorporates by reference the allegations contained in the preceding and

     subsequent paragraphs of this Complaint as if fully set foi-th herein.

            135.     The Hyatt Vacation Club Resort Agreement, or Resort Agreement as it is refei-red

     to herein, was entered into by the Association, Grand Aspen Lodging (the developer), HV Global

     Management (the management company), and HVGG (the owner and operator of the Hyatt

     Residence Club).

            136.     Through this contract, the Developer, Management Company, and Association

     agreed to:

                     a.     "[F]ully and accurately describe the Club to Owners and prospective

    purchasers at the Resort," Resort Agreement § 4.1(b);
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 51 of 72




      G.A. Resort Condorn.inizin2 Ass'n, Inc. v. ILG; LLC, et cil.
      Pitkin County District Court, Case No. 2019 CV 30051
      COIMPLA[NT AND JURY I)EMAND
    , Page 51 of 72

                      b.      "[N]ot in any way misrepresent the Club or the Resort's relationship with

     HVOI to Owners or prospective purchasers at the Resort," id.; and

                      C.      "Remain informed of new services and benefits provided by HVOI [now

     HVGG] to Owners," id. § 4.1(c).

               137.   The Developer and Management Company breached § 4.1(b) by failing to

     describe the Club fully or accurately to Owners or purchasers. In particular, among other failures,

     they provided an unrecorded, materially different version of the Declaration in the Public

     Offering Statement; did not give Owners or purchasers critical documents such as the

     Management Agreement or Resort Agreement; never told Owners or purchasers about the

     impending Por-tfolio Club or the transfer of the Developer fi•actionals into the Portfolio Trust and

     activation for use by the Portfolio Club.

               138.   The Developer and Management Company also breached § 4.1(b) by

     misrepresenting the relationship with HVGG to Owners and purchasers, including by not

     informing purchasers of fi•actionals in 2017 about transfer of the Developer fractionals into the

     Portfolio Club, which HVGG ran, greatly expanding its powers.

               139.   The Developer and Management Company either knew about the impending

     Portfolio Club and transfer of Developer fractionals, or they breached the requirement of § 4.1(c)

     that they "remain inforined of new sei-vices and benefits provided by HVOI [now HVGG] to

     Owners," id. § 4.1(c).

               140.   HVOI (now HVGG) in turn agreed to:

                      a.      "Fully and accurately describe the Resort to Club Members," id. at §

     4.2(a);
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 52 of 72




     G.A. Resoj-t Condoinirrium A.ss 'rr, btc. i,. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY I)ENIAND
     Page 52 of 72

                     b.       "[N]ot in any way misrepresent the Resort's relationship with HVOI to

     Club Members," id.;

                     C.      "Remain infoi-med of new services and benefits at the Resort," id. at §

     4.2(b); and

                     d.      "[I]mmediately notify Developer, Association and Management Company

     of any change in any fact or circumstance affecting the operation of the Resort or the Club with

     respect to the Resort," id. at § 4.6.

             141.    HVGG breached its disclosure obligations under 5 4.2(a) by failing to describe the

     Club fully or accurately to Owners or purchasers. In pai-ticular, among other failures, it did not

     give Owners critical documents such as the Management Agreement or Resort Agreement; and

     never told Owners about the impending Portfolio Club or the transfer of the Developer fi•actionals

     into the Poi-tfolio Trust and activation for use by the Portfolio Club.

             142.    HVGG breached its disclosure obligation under § 4.6 by failing to notify the

     Association about transfer of the fractionals into the Poi-tfolio Ti-ust for activation by the Portfolio

     Club until long after it was a fait accompli.

             143.    As a result of these defendants' breach of the Resort Agreement, Plaintiff and

     Owners were damaged in an amount according to proof. In addition, the Resoi-t Agreement should

     be rescinded for this material breach. This breaeh of the contract was oppoi-tunistic, and so equity

     and good conscience require that Defendants disgorge all things of value improperly obtained by

     them as a result of their misconduct.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 53 of 72




     G.A. Resort Condoininizim Ass 'n, Iiac. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COYIPLAINT AND .TURY DEMAND
     Page 53 of 72

                                       EIGHTH CAiJSE OF ACTION
                                    (Tortious Interference with Contract)
                                           (Against All l)efendants)

             144.    The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set forth herein.

             145.    Defendants knew that Owners and the Association had contracts—namely, the

     Purchase Agreement, the Management Agreement, the Declaration, and the Resort Agreement—

     with HV Global Management, Grand Aspen Lodging, and HVGG.

             146.    Defendants intentionally by word or conduct interfered with those contracts by

     purchasing the developer fi•actionals fi•om the Grand Aspen Lodging, creating the Poi-tfolio Trust,

     transferring the fractionals into the Portfolio Trust, and creating a Portfolio Club that used the

     Portfolio Trust properties in breach of core contractual provisions and implied promises. This

     interference was improper, given the interests of the parties and of society.

             147.    Defendants also interfered with additional provisions of the underlying contracts

     specified in the Third Cause of Action for breach of contract. For example, the 2017 Club Rules

     placed complicated restrictions on Owners' ability to reserve float weeks during the Home

     Resei-vation Period, violating the promise that these would be available on a first-come first

     sei-ved basis and available in the type of units they had purchased. See Declaration (defining

    "floating week" and "Home Resort Preference Pei-iod (Float)"); id. § 12.16(c); Resort Agreement,

     § 3.2(b).

             148.    Defendants' interference with contract has damaged the Plaintiff and Owners in

     an amount to be proved at trial that is in excess of the jurisdictional limit of this Court.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 54 of 72




     G.A. Resor•t Condoininiun? Ass'ra, Li.c. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COMPLAINT AND JURv DEMAND
     Page 54 of 72

                                        NINTH CAiJSE OF AC'PION
                    (Breach of the Implied Covenant of Good Faith and Fair I)ealing)
        (Against Grand Aspen Holding and, as alter egos or successors in interest, HVGG, HV
                                  Global Marketing, and II,G)

             149.    The Plaintiff incorporate by reference the allegations contained in the preceding

     and subsequent paragraphs as if fully set forth in this cause of action.

             150.    A covenant of good faith and fair dealing is implied in eveiy contract by operation

     of law. Pursuant to this implied covenant, Defendants could not legally interfere with the rights of

     Owners to receive the benefits due to them under the standardized purchase contracts and/or Public

     Offering Statement that became a contract upon acceptance by purchaser, or do anything

     inconsistent with any promises that a reasonable person in the position of the promisee would be

     justified in understanding were included in this contract.

            151.    The Declaration that was attached to and incoi-porated by reference into the Public

     Offering Statement contained an implied promise by Grand Aspen Holding to sell a sufficient

     number of Club Interests to make this fractional offei-ing viable.24 A reasonable purchaser would

     believe that Defendants would timely sell all the fi•actionals, or at least a sufficient number to make

     the Hyatt Grand Aspen viable. The Colorado Disclosure document provided with the Public

     Offering Statement also implied that Grand Aspen Holding would actively sell its own units. HV

     Global Management breached this iinplied promise and the implied covenant of good faith and

     fair dealing by retaining more than 200 unsold fractionals that Defendants later transferred into the

     Poi-tfolio Trust for use by Portfolio Club members.


    24 See 511 tiV 232nd Owners Corp. v. Jenfaifer Realty Co., 285 A.D.2d 244 (NY 2001); Reiser v.
    MaYriott Vncations YVorldtivide Coip., 2016 WL 1720741, at *5-6 (E.D. Cal. Apr. 29, 2016).
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 55 of 72




     G.A. Resoyt Condonainiurn Ass'n, ILac. v. ILG, LLC, et al.
     Pitkin County District Coui-t, Case No. 2019 CV 30051
     CONIPLAINT AND .TURY DEIvIAND
     Page 55 of 72

            152.    In addition, the Declaration that was attached to and incotporated by reference into

     the Public Offering Statement contained an express promise by G•and Aspen Holding to limit the

     use of the Hyatt Grand Aspen to the timeshare plan specified in the Declaration and the other

     offering documents. Grand Aspen Holding breached this express promise and the implied covenant

     of good faith and fair dealing by retaining more than 200 unsold fi-actionals that Defendants later

     transfei-red into the Portfolio Trust for use by Portfolio Club members

            153.    Grand Aspen Holding's breach of these express and implied promises has fi•ustrated

     Owners' rights and reasonable expectations under the parties' contract.

            154.    At all times relevant hereto, the Hyatt, ILG, and Marriott Defendants were the alter

     egos of Defendants HVGG, Management Company, and Developer, and there exists, and at all

     times herein mentioned has existed, a unity of interest and ownership between Defendants such

     that any separateness between them has ceased to exist.

            155.    As a result of these Defendants' breach of these express and implied promises in

     the standardized purchase contracts and/or Public Offering Statement, Plaintiff and Owners were

     damaged in an amount according to proof. These breaches of the contract were opportunistic, and

     so equity and good conscience require that Defendants disgorge all things of value improperly

     obtained by them as a result of their misconduct.

                                TENTH EIGHTH CAUSF OF ACTION
                                                (Conspiracy)
                                         (Against All Defendants)

            156.    The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set forth herein.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 56 of 72




     G.A. Resoi•t Condominium Ass 'n, Iitc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND dURY DEtVIAND
     Page 56 of 72

              157.   Defendants, and each of them, conspired with the remaining Defendants' scheme

     to commit the wrongful and unlawful conduct alleged herein.

              158.   The conspiring Defendants had prior notice of the remaining Defendants'

     wrongful and unlawful activities, but nonetheless acted affirmatively to help the other Defendants

     perpetrate their scheme against Owners and the Plaintiff.

              159.   All Defendants acted and agreed on objects to be accomplished -- to operate and

     run the Association for wrongful financial gain, rather than for the benefit of the homeowners,

     and to operate and i-un the Hyatt Residence Club program more generally for their personal gain

     to the detrinient of the legacy Owners -- and there was a meeting of the minds among all

     Defendants on that object. While each of Defendants participated in the conspiracy at different

     times and in different capacities, the object of the conspiracy remained the same at all relevant

     times.

              160.   Defendants, working together, accomplished unlawful overt acts in furtherance of

     the wrongful and unlawful activities alleged herein.

              161.   Likewise, the effects of the conspiracy were constant and injured Owners and the

     Plaintiff. Defendants' conspiring in the wrongful and unlawful conduct alleged herein has

     damaged them in an amount to be proved at trial that is in excess of the jurisdictional liinit of this

     Court.

              162.   Further, because Defendants profited at Owners' expense, they should be ordered

     to disgorge all benefits they received, and a consti-uctive trust should be imposed on all ill-gotten

     gains for the benefit of Owners.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 57 of 72




     G.A. Resort Conc/onrinium Ass 'rl, IT1C. 1,. ILG, LLC, et nl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLA[NT AiYD,TURY I2EiYlAfVD
     Page 57 of 72

                                     ELEVENTH CAUSE OF ACTION
         (Violations of the Colorado Organized Crime Control Act, C.R.S. § 18-17-104(1)-(3))
                                           (Against All I)efendants)

             163.    The Plaintiff incoiporates by reference the allegations contained in the preceding

     and subsequent paragraphs
                        1-1    as if fully set forth in this cause of action.

             164.    The Colorado Organized Crime Control Act, or COCCA, prohibits a range of acts

     arisinb from patterns of racketeering, as well as conspiracy to violate those provisions. C.R.S. §

     18-17-104(1)-(4). Defendants and other members of the COCCA Enterprise violated those

     substantive prohibitions.

             165.    First, the Portfolio Ti-ustee, Portfolio Ti-ust, HG, Inc., HPC Developer, HPC

     Owners' Association, HVGG, the Management Company, Hyatt Coiporation, Hyatt Hotels

     Coi-poration, Interval Acquisitions Coip., ILG, Mai-i•iott, SOI Acquisitions Coip. knowingly

     receil,ed, and knowingly ilse~l and ini~ested, pr•oceeds fi•om a pattern of racketeering activity in real

     property—namely, the Hyatt Grand Aspen and the resorts in the Residence Club—and from

     operating an enteiprise, as discussed further infra.

             166.    Second, the Developer and the Management Company knowingly nicaiiatainecl, both

     directly and indirectly, an interest in as well as control of an enterprise—the Association—throu~h

     a pattern of racketeering activity. Additionally, all Defendants and other mernbers of the COCCA

     Enterprise also knowingly acqarired or inaintained, indirectly or directly, an interest in as well as

     coratrol of the associated-in-fact enterprise discussed iifra—as well as control of real property,

     namely, the Hyatt Grand Aspen and the resorts in the Residence Club—tluou(yh a pattern of

     racketeering activity.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 58 of 72




     G.A. ResoYt Coiadoiytini«m Ass'n, Inc. v. ILG, LLC, et al.
     Pitkin County District Coui-t, Case No. 2019 CV 30051
     CONIPLAIVT AND JURY I)ENIAND
     Page 58 of 72

             167.    Third, all Defendants and other members of the COCCA Enteiprise knowingly

     cond«cted crnd participcated in, dii•ectly and or indirectly, the associated-in-fact enterprise thi•ough

     a pattern of racketeering activity when employed by or associated with such enterprise. Each

     Defendant and other member of the COCCA Enterprise is a subsidiary, affiliate, or otherwise

     formally related to the parent Hyatt, ILG, and MaiTiott Defendants.

             168.    At all relevant times, the Association was an "entei-prise" within the meaning of

     C.R.S. § 18-17-103(2) and other provisions of the COCCA, C.R.S. § 18-17-101, et seq.

     ("COCCA"). As alleged above, Defendants and other members of the COCCA Entei-prise used the

     Association as a pawn to perpetrate a pattern of criminal activity.

             169.    In addition and/or in the alternative, Defendants and the other members of the

     COCCA Enteiprise constituted an "associated-in-fact enteiprise" in that they knowingly

     associated in fact to achieve the fraudulent and otherwise unlawful puiposes alleged herein.

     Defendants and other members of the COCCA Enterprise lcnowingly participated in the operation

     and/or management of the enteiprise(s), which had ongoing organization, foi-mal or infoi-mal, and

     functioned as a continuing unit. (These enterprises are collectively referred to herein as the

     "COCCA Enteiprise.")

             170.    Through explicit and/or tacit agreements, Defendants and other members of the

     COCCA Enteiprise agreed to function and did function as a unit and according to the specified

     roles alleged herein. Among other acts alleged elsewhere in this Complaint, they:

                     a.      Retained developer inventoiy at the Hyatt Grand Aspen, failing to use good

     faith efforts to sell the fi-actionals, and then transferred the remaining fractionals to a newly created

     Trust operating solely for the benefit of Defendants and the members of the new points program.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 59 of 72




     G.A. Resor•t Condom.aniuna Ass'n, Inc. i,. ILG, LLC, et (l.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DENIA\'D
     Page 59 of 72

                     b.      Abused their control of the Association tlu•ough membership on the

     Association and control of the Management Company, which was delegated the Association's

     powers and duties.

                     C.      Abused their power as the program manager of the Residence Club and the

     Portfolio Club, including by using their control over the resei-vation system to jump ahead in line

     and reserve the most desirable weeks for points members at the Hyatt Grand Aspen.

                     d.      Failed to disclose critical information to Owners and the Plaintiff about

     changes in their rights at the Hyatt Grand Aspen, despite specific duties to provide prompt and full

     disclosure.

                     C.      Failed to expand the Residence Club network and otherwise undermining

     the fractional ownership model in favor of the points model, which they perceived to be more

     favorable to their interests—indeed, shrinking, instead of increasing, the size of the Residence

     Club in favor of the Portfolio Club by 1) converting legacy Owners to points owners (which

     decreases the tradable inventory in the Residence Club); 2) limiting access to any new clubs that

     were built to points members; and 3) failing to develop new Residence Club properties.

                     £       Kept the number of points required to access Hyatt Grand Aspen lower than

     justified to entice potential Portfolio Club points users.

                    g.       Subjected Owners and the Plaintiff to a new agreement affecting the Hyatt

     Residence Club locations—the Portfolio Club—without their consent to substantial changes in

     tenns.

                    h.      Profited through licensing of the Hyatt name to the Residence Club and

     Portfolio Club, despite knowing of these hai-ins.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 60 of 72




     G.A. ReSOYt Co11Llo1y1ln11lln ASs 'n, Inc. v. ILG, LLC, et ctl.
     Pitkin County District Court, Case No. 2019 CV 30051
     CO,IMPLAINT AND dURY DGNIAND
     Pa~e 60 of 72

             171.    Defendants, and each of them, are "persons" within the meaning of C.R.S. § 18-17-

     103(4) (and other provisions of COCCA) and are distinct from the enterprise(s) they formed,

     managed, acquired an interest in, controlled, and/or operated to perpetrate the fi•aud alleged in this

     Complaint.

             172.    Each member of the COCCA Enterprise, includin~ each Defendant, knowingly

     participated in the conduct of this entei-prise in furtherance of a common purpose that all members

     of the COCCA Entei-prise agreed upon, namely to run the affairs of the Association for private

     financial ~ain rather than for the benefit of the Hyatt Grand Aspen Owners.

             173.    The predicate acts alleged in this Complaint constitute a pattern of racketeering,

     activity within the meanin~ of C.R.S. 5 18-17-103(3). The COCCA Enteiprise's conduct,

     including the predicate acts and pattern of racketeering activity, amount to and/or pose a thi•eat of

     continued criminal conduct.

            174.     Defendants and other meinbers of the COCCA Entei-prise committed at least two

     predicate acts of racketeering activity within the meaning of C.R.S. § 18-17-103(3) (and other

     provisions of COCCA) that are related to the conduct of the enteiprise(s).

            175.     Defendants and other members of the COCCA Enterprise regularly used the mails

     and interstate wires in fui-therance of the fi•aud alleged herein in violation of 18 U.S.C. §§ 1341

     and 1343, which are both predicate acts under COCCA. The mailinbs and wires in furtherance of

     this scheme to defraud include but are not limited to:

                     a.      Withholding inaterial information fi•om Owners and the Plaintiff despite

     having a duty to disclose. Even when Owners emailed Defendants asking for more infonnation,

     they received no response.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 61 of 72




     G.A. Reso`-t CondoiytinilaM Ass 'rt, Iitc. i,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AVD JURY DEIvIAND
     Page 61 of 72

                     b.          Sending connnunications to Owners and the Plaintiff designed to "lull"

     them into believing no fraud was undei-way, as well as to mislead them about any lost benefits,

     including the following:

                                       On January 4, 2017, Owners received the revised 2017 Club Rules

     in an email that did not mention that the Rules had been changed to accommodate the Portfolio

     Club. The _email was sent fi-om the address info@hyattvoi.com, and had HVGG's information at

     the bottom. An Owner followed up and said: "please confirm 2017 Club Rules has changes, and

     if it has changes, please advise what those changes are or where in the document they can be found.

     This is a 28 page single space document and guidance is requested/needed." In response, on

     January 19, 2017, Andrew Carter, the director of Association Compliance for Hyatt Vacation

     Ownership, wrote a grossly incomplete response, failing to mention that the new Section 5.2

     covered the still secret Portfolio Program: "The changes to the club i-ules," Carter wrote, "involve

     increases to the point values of some weeks at the Key West and Bonita Springs propei-ties. A full

     breakdown of the changes will be available soon, and I will foi-ward that to you as soon as it's

     available." That was the only change he inentioned and no full breakdown was ever forwarded.

                           ii.         HVGG, using the same email address, info(dhyattvoi.com, sent

     regular Hyatt Grand Aspen newsletters to Owners, including on January 23, 2017, July 7, 2017,

     and Januaiy 2018 and September 18, 2018, that similarly failed to mention the transfer of

     fi•actionals. These newsletters cover issues such as the fate of the ice rink and changes to the

     business center.

                          iii.         A December 7, 2017, email fi-om HVGG titled "Exciting News fi•om

     Hyatt Residence Club," which one might expect would finally explain the excision of the
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 62 of 72




     G.A. Resoyt Condoininiurn Ass'rr, Iizc. V. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DENIAND
     Page   62   of 72

     Developer fi•actionals into the Trust, was silent. It did announce a new member website and then,

     for the first time—and six months after the "activation" of the Developer fi•actionals in the

     Portfolio Ti-ust and eleven months after the revised Club Rules—"announce[d] a new Club-to-

     Club Exchange program that expands travel options for Hyatt Residence Club members into

     Portfolio Program Resorts." The email provided no links to the Poi-tfolio Club documents or

     explanations of the harmful impacts on Owners.

                              iv.         On September 4, 2018, Thorp Thomas, the senior vice president of

     the Management Company sent Owners an email, via HVGG's email address, about Marriott's

     acquisition of ILG that failed to discuss the Portfolio Club or fate of the Developer fractionals.

                              V.          HVGG sent an email to Owners from the address

     hgaconcierge@b,hyattvoi.com on February 20, 2019, that failed to discuss the Portfolio Club or

     mention the transfer of the Developer fractionals.

                         C.         Sending emails and meeting with each other in order to design and

     implement the elaborate scheme of placing the Developer fractionals at the Hyatt Grand Aspen

     into the Trust and then the Portfolio Club through the Special Wai7•anty Deed, Contribution Deed,

     and notice of activation recorded in June 2017.

             176. Defendants and other members of the COCCA Enteiprise committed additional

     predicate acts relating to the use of their computers. The Colorado computer crime statute makes

     it a crime to access any computer, computer networlc, or computer system to devise or execute any

     scheme or artifice to defraud. C.R.S. § 18-5.5-102. Acts that violate this statute constitute predicate

     acts of racketeering activity under COCCA. Defendants and other members of the COCCA

     enterprise, in the course of a fraudulent scheme, used computers to draft documents such as the
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 63 of 72




     G.A. Resoy-t ConclWrtini«m Ass 'rt, Inc. v. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND JURY DEIVIAND
     Page 63 of 72

     Special WaiTanty Deed conveying the Developer fractionals to the HPC Developer, the

     Contribution Deed from the HPC Developer to the Portfolio Trust, the notice of activation of those

     fi•actionals in the Portfolio Club, the revised 2017 Club Rules, and related document; to search the

     Internet; and to send and receive e-mails about this scheme and these documents. Furthei-inore,

     they used the computer to send intrastate e-mails—both within Florida and within Colorado—

     which constitutes a predicate act under COCCA.

             177.    Defendants and other members of the COCCA Entei-prise committed additional

     predicate acts relating to filing false reports under C.R.S. § 18-5-114 (offering a false insti-ument

     for recording), which makes a crime where, "knowing that a written instrument relating to or

     affecting real or personal propei-ty or directly affecting contractual relationships contains a material

     false statement or material false infoi-mation, and with intent to defi•aud, he presents or offers it to

     a public office or a public employee, with the knowledge or belief that it will be ... recorded or

     become a part of the records of that public office . ..," icl. § 18-5-114(1), even without intent to

     defraud, id. § 18-5-114(3.). Here, Grand Aspen Lodging recorded documents relating to the public

     offering at the Hyatt Grand Aspen, including Special Wai-ranty Deeds for the sale of Hyatt Grand

     Aspen fractionals in 2016 that did not acknowledge the impending Portfolio Club but instead

     claimed that grantees were obtaining property "in accordance with the Declaration of

     Condominium."

            178.    Defendants and other members of the COCCA Enterpi-ise conducted the

     enterprise(s) and committed the aforementioned predicate acts over the course of nearly a decade

     and a half, beginning on or about 2005 and continuing at least through the present. These predicate

     acts amount to and pose a threat of continued criminal conduct.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 64 of 72




     G.A. Resort Condominium Ass'ri, lnc. v. ILG, TLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAIVT AND JURY DEMAND
     Page 64 of 72

             179.   Defendants and the other members of the COCCA Enterprise reinvested the

     proceeds of this scheme to defi•aud in the continuing enterprise.

            180.    The conduct alleged in this Complaint was part of a scheme that Defendants and

     the other members of the COCCA Enteiprise fonnulated to nin the affau-s of the Association and/or

     their associated-in-fact enterpiise for private financial gain rather than for the benefit of the

     Plaintiff and Owners. Defendants and the other members of the COCCA Enterprise peipetrated

     this scheme with the specific intent to deceive and/or defraud the Plaintiff and Owners, and did

     deceive and/or defraud the Plaintiff and Owners.

            181.    The Plaintiff and Owners suffered haim and/or injury to its propei-ty as a direct and

     proximate result of the COCCA Enteiprise's wrongful conduct, including loss of inventory for

     float weeks, decrease in property value, and increase in wear and tear, dues, and fees. This loss or

     damage includes that caused by the COCCA conspirators' ongoing effort to diminish the Hyatt

     Grand Aspen offering while building up the Portfolio Club.

            182.    Plaintiff seeks relief for these harms under C.R.S. § 18-17-106, including

     injunctive relief pursuant to C.R.S. § 18-17-106(1) and (6) in the form of a judicial decree:

                    a.      Declaring that the governing documents did not empower Defendants to

     implement the Poi-tfolio Club at the Hyatt Grand Aspen;

                    b.      Declaring that the Condominium Association Management Contract for

     the Hyatt Grand Aspen, or Management Agreement, is null and void;

                    C.      Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

     Agreement, is null and void;
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 65 of 72




     G.A. Resor•t Condomini.irnn Ass'n, Irac. i,. ILG, LLC, et crl.
     Pitkin County District Court, Case No. 2019 CV 30051
     C01IPLAINT AND JURY DEivIAND
     Page 65 of 72

                     d.      Declaring that the HPC Exchange Agreement has no fiu-ther force and

     effect at the Hyatt Grand Aspen;

                     e.      Rescinding the transfer of unsold fractionals to the Portfolio Trust and

     retuining them to the Developer, see irl. § 18-17-106(1)(a), and requiring that they be marketed

     consistent with the original offering, id. § 18-17-106(1)(b);

                     f       Requiring Defendants to transfer all interest in and title to the commercial

     units to the Association, see id. § 18-17-106(1)(a);

                     g.      Declaring that section 16.2 of the Declaration, which gives the Developer

     the perpetual power to unilaterally amend the Declaration, is null and void; and

                     h.      Ordering that Marriott and its subsidiaries refi-ain from wrongfullyplacing

     fractionals into the Ti-ust for use by the Portfolio Club, icl. § 18-17-106(1)(b); and
                                               ~
                     i.       Issuing such fui-ther Orders as may be necessary to tenninate any

     continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

     other.

              183.   Further, pursuant to id. § 18-17-106(1)(d)-(e), Plaintiff seelcs an order requiring the

     suspension or revocation of the Colorado licenses of Developers, including licenses as subdivision

     developers and/or real estate companies held by HVGG, Grand Aspen Lodging, HPC Developer,

     HV Global Marketing, and Man•iott Vacations Worldwide, as their managerial agents authorized

     or engaged in conduct in violation of section 18-17-104 and foi-feiture is necessary to prevent

     further criminal activity, in the best interest of the State. Plaintiff also seeks an order pursuant to

     those provisions suspending or revolcing the Colorado business registrations held by HVGG, HV

     Global Marketing, Hyatt Coiporation, HVO, Grand Aspen Lodging, and the Management
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 66 of 72




     G.A. Resor•t Condoiniflium Ass'n, ITIC. v. ILG, LLC, et u/.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiMPLAINT AND dURY DEIVIAND
     Page 66 of 72

     Company, as their managerial agents authoi-ized or engaged in conduct in violation of section 18-

     17-104 and forfeiture is necessary to prevent fui-ther criminal activity, in the best interest of the

     State.

              184.   Plaintiff is also entitled to recover treble damages, costs of suit, and attomeys' fees.

                                     TWELFTH CAUSE OF ACTION
                         (Conspiracy to Violate COCCA, C.R.S. § 18-17-104(4))
                                          (Against All Defendants)

              185.   The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set forth herein.

              186.   In violation of C.R.S. 5 18-17-104(4), Defendants and other members of the

     COCCA Enteiprise, by their words or actions, objectively manifested an agreement to participate,

     directly or indirectly, in the scheme to defi•aud and thereby conspired with one another and/or

     endeavored to commit the wrongful conduct alleged in this Complaint.

              187.   Defendants and other members of the COCCA Enterprise by their words and/or

     actions, objectively manifested an agreement on the common purpose of this enteiprise, i.e., to

     run the affairs of the Association for private financial gain rather than for the benefit of the

     members of the Association, and reinvested the proceeds of that misconduct in their common

     enteiprise.

              188.   Further, Defendants and other members of the COCCA Enterprise, by their words

     and/or actions, objectively manifested an agreement to pei-petrate this scheme through predicate

     acts amounting to a pattern of racketeering activity. Defendants, and each of thein, agreed to

     commit predicate crimes, aid and abet the commission of predicate crimes by other members of
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 67 of 72




     G.A. Resor't Condoinini.tan Ass 'n, Irac. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COiMPLAINT AND JURY DEMAND
     Page 67 of 72

     the COCCA Enterprise, and/or agreed that some members of the enterprise would commit the

     predicate acts for the benefit of all members and/or the enteiprise.

             189.    Owners and the Plaintiff Association suffered hai-m and/or injury to their person

     or propei•ty as a direct and proximate result of the COCCA Enteiprise's wrongful conduct.

             190.    Under the provisions of COCCA, Owners are entitled to recover treble damages,

     costs of suit and attorneys' fees. Further, Plaintiff seeks relief for these hai-ms under C.R.S. § 18-

     17-106, including injunctive relief pursuant to C.R.S. § 18-17-106(1) and (6) in the form of a

     judicial decree outlined in the Eleverith Cause of Action.

                                   THIRTEENTH CAiJSE OF ACTION
                    (Violation of Colorado Consumer Protection Act, C.R.S. § 6-1-703)
                                           (Against all I)efendants)

            191.     The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set forth herein.

            192.     Colorado prohibits deceptive trade practices that include, in the course of one's

     business, misrepresenting the investment, resale or rental value of any time share, the conditions

     under which a purchaser may exchange the right to use accoinmodations or facilities in one

     location for the right to use accommodations or facilities in another location, and also, with

     respect to the sale or solicitation of any time share resale service, malcing false or misleading

     statements, including statements concerning the value of the resale time share; and the current or

     future costs of owning the resale time share, including assessments, maintenance fees, or taxes.

            193.     Those who assist or aid in such violations are equally liable. C.R.S. § 6-1-703(4)(a).
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 68 of 72




     G.A. Resot•t Condoin.ini«m Ass'n, I]IC. l% ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     COINIPLAINT AND JURY DEMAND
     Page 68 of 72

             194.   On information and belief, fractionals were sold at the Hyatt Grand Aspen during

     the period when the ILG and Hyatt Defendants knew about the upcoming addition of the Poi-tfolio

     Club at the Hyatt Grand Aspen and the transfer of fractionals fi•om the Hyatt Grand Aspen into a

     Trust. Many such resale transactions were accoinpanied by sales pitches, promotional materials,

     and other representations that failed to acknowledge the , degree to which the Residence Club

     offering had been decimated—and/or the merger with the Portfolio Club. A subset of Owners who

     bought properties after the plan for the Portfolio Club was put in motion depended on Defendants'

     false and misleading statements about the scope of their purchases.

             195.   Additionally, a larger group of purchasers bought fi•actionals at the Hyatt Grand

     Aspen at a time when Defendants knew that the Residence Club at the Hyatt Grand Aspen had

     been greatly diminished.

             196.   Defendaiits violated the Consumer Protection Act by marketing the fractional

     interest as an alternative to traditional timeshares, representing that future owners would be able

     to enjoy the same benefits and privileges as the original plan had promised, and by failing to wai-n

     purchasers of the impending Portfolio Club, which transformed the fractional ownership into a

     traditional timeshare.

             197.   Defendants also aided and abetted other Defendants in doing so.

            198.    Defendants' misrepresentations and failures to warn were willful, knowing and

     intentional.

            199.    As a direct and proximate result of Defendants' conduct, Plaintiff and Owners have

     suffered and will continue to suffer injuries, damages and losses, including without limitation

     treble damages and attorney fees pursuant to C.R.S. § 6-1-113.
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 69 of 72




     G.A. Resor•t Condominiilnn Ass 'n, Inc. v. ILG, LLC, et al.
     Pitkin County District Coui-t, Case No. 2019 CV 30051
     COMPLAINT AND .TURY DEMAIVD
     Page 69 of 72


                                  FOURTEENTH CAUSE OF AC'I'ION
                                            (Unjust Enrichment)
                                          (Against All Defendants)

             200.    The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set forth herein.

             201.    Defendants have unlawfiilly profited at the Plaintiff s and Owners' expense, and/or

     received the fruits of the wrongful conduct of other defendants.

             202.    Owners and Plaintiff have conferred a benefit on Defendants, and each of them,

     that should be restored to Plaintiff, as it would it would be inequitable and unjust for the Defendants

     to be pei•mitted to retain these things of value, even if they received the beneftt without

                                     ~s
     participating in the wrongdoing.-
                              1-1

            203.     Those benefits include (i) the proceeds from the sale of points for unsold fractionals

     that should have remained with the Hyatt Residence Club, including the profits made by certain

     Defendants talcing advantage of Hyatt Grand Aspen's Jennifer Recclty violation; (ii) the profits

     gained by exploiting the Hyatt Grant Aspen name while undermining the Hyatt Residence Club

     program itself; and (iii) the profits gained by unfairly restricting Owners' float week options.




     25 See DCB Const. Co., Inc. v. Cent. City Dev. Co., 965 P.2d 115, 119 (Colo. 1998) (unjust
     em•ichment does not require a promise or privity between the parties"); CcablevisioJz of
     Byeckenridge, Inc. v. Tnnnhauser Condonainizvn Assoc., 649 P.2d 1093, 1097 (Colo. 1982) ("The
     scope of this remedy is broad, cutting across both contract and tort law, with its application
     guided by the underlying principle of avoiding the unjust em-ichment of one party at the expense
     of another.").
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 70 of 72




     G.A. Resoy-t Conclolyr.iniinn Ass 'n, Inc. 1,. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DEIMAND
     Page 70 of 72

              204.    Defendants should be coinpelled to disgorge to Plaintiff all improperly obtained

     things of value obtained by them as a result of the wrongful conduct alleged herein. A consti-uctive

     trust should be imposed upon all such things of value in order to prevent the unjust enriclnnent of

     Defendants, and each of them.'-6

                                      FIFTEENTH CAUSE OF ACTION
                                                   (Accounting)
                                            (Agliiist all Defendants)

              205.    The Plaintiff incorporates by reference the allegations contained in the preceding

     and subsequent paragraphs of this Complaint as if fully set foi-th herein.

              206.    The Plaintiff has been wrongfully deprived of money, infoimation and documents

     relevant to their management of public resources.

              207.    Defendants have improperly derived profits in coniiection with their control over

     and concealment of inforination from Owners and the Plaintiff.

              208.    The Plaintiff has a right to an accounting for the profits improperly obtained by

     Defendants.

              209.    Under the circumstances, it is just and equitable to require Defendants to provide

     an accounting.

                                        RESERVATION OF RIGHTS

              The Plaintiff expressly reserves all rights accorded under Colorado law, including but not

     limited to the right to amend this pleading as may be necessary in light of new or additional factual



    26
         Restatement (Third) of Restitution and Unjust Enrichinent § 55, cmt. a(2011).
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 71 of 72




     G.A. ReSo/-t   Co11ClolY]IY111[I71   ASS '11, Inc.   1%   ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND JURY DGNIAND
     Page 71 of 72

     infoi-mation gathered throughout the disclosure and discovery phases of this litigation and the right

     to plead exemplary damages in accoi-dance with C.R.S. 5 13-21.102.

                                                           JURY DEI2AND

            The Plaintiff demands a trial by jury for all issues so triable.

                                                    I'RAYER EOR RELIEF

            WHEREFORE, the Plaintiff prays for judgment against Defendants, and each of them, as

     follows:

            a.         For the declaratory and injunctive relief identified herein;

             b.        For special damages according to proof;

             C.        For general damages according to proof;

             d.        For restitution of all monies paid to Defendants or their assigns, according to proof;

             e.        That Defendants disgorge and repay to Owners all compensation paid to them by

     the Plaintiff and Owners; that the Court order an accounting of said compensation; and that a

     constilictive ti-ust be imposed upon said compensation for the benefit of Owners;

             f.        That Defendants disgorge to Owners all profits received as a result of the conduct

     described herein; that the Court order an accounting of said profits and that a consti-uctive ti-ust be

     imposed upon said profits for the benefit of Owners;

             g.        That damages awarded for the COCCA causes of action be trebled by the Court;

            h.         That Plaintiff receives pre judgment and post judgment interest as allowed by law;

             i.        That Plaintiff recovers its costs of the suit and attorneys' fees as allowed by law; and

            j.         For all other relief allowed by law and equity.

            DATED: May 29, 2019
Case 1:19-cv-01870-RM-GPG Document 1-1 Filed 06/27/19 USDC Colorado Page 72 of 72




     G. A. Resort Condoininium Ass 'ra, Inc. v. ILG, LLC, et al.
     Pitkin County District Court, Case No. 2019 CV 30051
     CONIPLAINT AND dURY DCMAND
     Page 72 of 72



                REISER LAW, P.C.

               /s/Michcrel J. Reiser
               Michael J. Reiser, #16161
               1475 N. Broadway, #300
               Walnut Creek, CA 94596
               Telephone: (925) 256-0400
               Fax: (925) 476-0304
               Einail: reiserlaw(~~gmail.com
               Attof-nev for tlze Plcriiztiff


                THE MATTHEW C. FERGUSON
                LAW FIRM, P.C.

               /s/ll~fatthetiv C. Ferwuson
               Matthew C. Ferguson, #25687
               119 South Spring, Suite 201
               Aspen, Colorado 81611
               Telephone: (970) 925-6288
               Facsimile: (970) 925-2273
               Email: matt(c-t.'matthewfergusonlaw.com
               Attorney for the Plaintiff


     Plaintiff s Address:
     415 E. Dean Street
     Aspen, CO 81611
     4833-2828-4568, v. 1
